 WINN-DIXIE STORES, INC.273Employees may communicate directly with the Board'sRegionalOffice, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any questionconcern-ing this notice or compliance with its provisions.Winn-Dixie Stores, Inc.andMeat Cutters,Packinghouse andAllied Food Workers Union,Local 433, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO.Case No. 12-CA-2878.June 3;?, 1965DECISION AND ORDEROn February 15, 1965, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Healso found that Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, Respondent, the General Coun-sel, and the Charging Party filed exceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its powersin connection with this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner as modified herein.'i The Trial Examiner refused to count the authorization card signed by employeeForacker (sometimes referred to as Fouracker in the transcript) in computing the num-ber of valid cards on the crucial dates.He did so on the ground that there was no reliableevidence to corroborate the December 31, 1963, date written on the card.We do notagree.The card is imprinted with a union date stamp of January 11, 1964. RobertAckerman, the Union's secretary-treasurer, identified the date stamp on Foracker's cardand stated that it was the Union's practice to affix the stamp on the next business dayfollowing receipt of cards.On the basis of the entire record, and particularly the above-related testimony, we find that Foracker signed his card prior to the twodemand dates.As the inclusion of Foracker's card would not give the Union a majority,we shall notdisturb the 'F al Examiner's conclusion that Respondent was under no statutory dutyto bargain.At the hearing,the complaint was amended to allege that Respondent's garage super-ictendent, Abbott, had interrogated and threatened employees Lewis Champion and IrvingFleming in violation of Section 8(a) (1) of the Act.The Trial Examiner did not discuss153NLRB No. 29.796-027-66-vol. 153-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersthat Respondent, Winn-Dixie Stores, Inc., Jacksonville, Florida, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.this aspect of the case in his Decision.The uncontradicted testimony of Champion wasthat in December 1963 Abbott called Champion into his office and questioned Championand Fleming, who was also present, as to whether and why they had signed union cards.Abbott also warned Fleming, who had denied signing a card, that if Abbott found out hehad signed he was going to fire him, but that if Fleming had not signed, he had a job atWinn-Dixie "as long as he wanted to." Champion further testified that a few weeksafter the above-related incident Abbott told Champion that, "I have been waiting for youto come in my office and tell me you was through with that union and I would hate totell you the second time what could happen to all the fellows that participate In thatunion " In view of this testimony, we find that Abbott interrogated and threatened em-ployees Champion and Fleming in violation of Section 8(a) (1) of the ActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and amended charges filed by Meat Cutters, Packinghouse andAllied Food Workers Union, Local 433, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, herein called the Union, on March 5,June 15, and July 23 and 29, 1964, respectively, against Winn-Dixie Stores, Inc.,herein sometimes referred to as Respondent or Company, the General Counsel ofthe National Labor Relations Board issued a complaint and notice of hearing datedJuly 29, 1964.The complaint, as subsequently amended on September 17, 1964,alleged that Respondent had engaged in unfair labor practices in violation of Section8(a)(1), (3), and (5) of the National Labor Relations Act, as amended, hereincalled the Act. In its answer Respondent admitted certain allegations of the com-plaint, as amended, but denied the commission of any unfair labor practices.A hear-ing was held before Trial Examiner George J. Bott at Jacksonville, Florida, onOctober 5, 6, 7, 8, and 9, 1964, at which all parties were represented. Subsequentto the hearing, counsel for the General Counsel and the Respondent filed briefs whichhave been fully considered.Upon the entire record 1 in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation with its principal office in Jacksonville,Florida.Respondent owns and operates a multistate chain of retail grocery storesand included within the chain are company-owned warehouses.The Company'swarehouse in Jacksonville, Florida, is the only warehouse or store involved in thisproceeding.During the year prior to the issuance of the complaint, Respondent, in the courseand conduct of its business operations, had a gross volume of business in excess of$10 million, made shipments of goods valued in excess of $50,000 to its stores inFlorida directly from States other than the State of Florida, and shipped from itswarehouse in Jacksonville, Florida, to points outside the State of Florida goodsvalued in excess of $50,000.l Respondent's motion to correct the record is granted, except that, as General Counselpoints out in his motion, Hixon's name Is properly spelled Hixon, at pp. 34, 36, and 37;and Striglers', at p 638, is Striglers.General Counsel's motion to correct the record,which Is opposed In part by Respondent, is also granted, except in the following respects:At p. 18, 1. 9, the record is correct, except that "6" should be "96"; at p. 556, 1 13,Xenophone is spelled with an "X," as Respondent points out ; the requested changes of therecord at pp. 611, 613, and 614 to make "production" read "perishable" are denied, be.cause the word is "produce," as Respondent suggests. WINN-DIXIE STORES, INC.275Respondent concedes, and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that the Union is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The evidence as to alleged violations of Section 8(a)(1) of the Act;findings and conclusions with respect theretoUnion activity among the employees in the alleged appropriate unit in this case 2appears to have begun in late November 1963, according to the testimony of RobertAckerman, secretary-treasurer of the Union, and Leo Donaldson, one of the allegeddiscriminatees in the case.Ackerman testified that Donaldson and two or threeother employees of Respondent got in touch with him in November 1963, that heheld meetings with them in the last week of November, as well as in December 1963,and the early months of 1964, at which cards designating the Union were signed bya certain number of employees.Donaldson corroborated Ackerman with respect tothe inception of the union activity among the employees involved and his role in it.I find that there was a substantial amount of union activity as early as the last weekinNovember 1963, and that this activity, including solicitation, union card signing,and attendance at union meetings, continued through late January 1964, whenRespondent admittedly became aware of it, and thereafter.During this period cer-tain of Respondent's supervisors are asserted to have engaged in certain conduct ormade certain statements to employees which were unlawful.1.Respondent interrogates Striglers and asks him to reporton union activitiesEmployee William Striglers signed a union authorization card on December 8,1963.He testified that Gordon Keeling, perishable warehouse superintendent, andJohn Blackburn, superintendent of the entire warehouse and Keeling's superior, spoketo him about the union activities in the warehouse.According to the witness, onJanuary 11, 1964, during the night shift, Keeling told Striglers to come to the officein the meat department to see him after he finished work.At 3 a.m., after work,Striglers went into the office.Keeling asked the employee if there was anything hewanted to tell Keeling, and Striglers said there was not.Keeling asked if Striglerswas involved in the "trouble Clarence Bowen was in," and Striglers denied that hewas. It should be noted here that employee Clarence Bowen signed a union card onDecember 8, 1963, and according to the testimony of Respondent witness, EllisCourson, foreman of the grocery department, Bowen came to Courson's home inlate January, told him he had gone to a union meeting, signed a union card, andwanted to "get out of it."After asking Striglers about Bowen, Keeling asked him if he had signed a card.Striglers denied it, and Keeling questioned him about the activities of other employeesin the department, naming them by name and inquiring whether they were "involved"with the union activities.Striglers stated that he had no information, and Keelingaccused him of lying to him.Keeling spoke against the Union, stating that it dis-rupted relationships between employees and employer and that an employee couldnot thereafter bring his "troubles" to the Company.He concluded that Striglers wasin "trouble" and that he should telephone Blackburn at 9 o'clock that morning.Keeling wrote Blackburn's telephone number and extension on a piece of paper andgave it to the employee, advising the employee to keep their meeting secr@t.Striglers telephoned Blackburn at 9 a.m., and Blackburn told him to come in tosee him at 10 o'clock in his office in the grocery department, which Striglers did.21nWinn-Dixie Stores, Inc.,138 NLRB 1355, enfd. 324 F. 2d 502 (C.A. 5), Respond-ent was four l to have refused to bargain with the union in a unit of meat and cheeseprocessing employees at the Jacksonville warehouse, and to have otherwise interferedwith, restrained, and coerced employees in violation of Section 8(a) (1) of the Act. InWinn-Dixie Stores, Inc.,147 NLRB 788, Respondent was found to have violated Section8(a)(5) and (1) of the Act by discontinuing the cheese processing and packaging opera-tions at the warehouse in March 1963The unit in this case is in the same warehouse,but involves predominantly shipping and receiving employees, although there is a disputeabout the inclusion of certain other categories.See section III,C, 1, infra. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDStriglers testified that when he arrived Blackburn asked him what he wanted andthat he replied that Keeling told him to telephone Blackburn and that he was thereto tell him what he and Keeling had talked about early that morning. Blackburnasked the employee what he and Keeling had talked about, and Striglers told him itwas the Union. Blackburn then asked Striglers if he had signed a union card, whichStriglers denied.Blackburn then inquired whether Striglers knew who was involved,but Striglers gave no information.Blackburn asked where the employees went afterwork and what they talked about, but Striglers was evasive. Blackburn accused himof lying, said he knew Striglers was involved in the union activity and asked him ifhe had not talked with employee Clarence Bowen. Striglers answered that he hadand that Bowen was a union member. Blackburn continued to press Striglers forinformation, asking him for names and accusing him of lying. Striglers continuedto deny any involvement with the Union or knowledge of it, and he said that hefinally convinced Blackburn who told him to inform him if he obtained any infor-mation about the Union.In their conversation Blackburn spoke critically of the Union, and, according toStriglers, stated thatWinn-Dixie was "not going to have a union." Subsequent totheirmeeting, Striglers said, Blackburn would see him at work, stop, and ask if theemployee had "heard anything."Keeling admitted to a meeting with Striglers, but his version of the reason for itand what occurred in it is substantially different from Striglers'.He testified thathe had seen several employees "talking and roaming about the warehouse," and hethought that they might be dissatisfied with something that he had done.Becausehe had been superintendent of that operation for a short period, he deduced that noone would tell him what was wrong and he called in Striglers for help "on the prob-lem" because of his "being associated ... and talking to several of them."He saidhe asked Striglers if the employees had any "gripes" or whether Keeling was doingsomething that they did not like.According to Keeling, Striglers said that, as faras he knew, none of the men had any grievances, and Keeling replied, "Okay, that'sall I want to know."Asked why he gave Striglers Blackburn's telephone number, Keeling replied thatafter talking with Striglers for 10 or 15 minutes he decided that Striglers was notgoing to tell him whether or not the employees had a grievance, which indeed mightbe about Keeling himself, but that Striglers "might tell Mr. Blackburn if he wouldn'ttellme."Keeling denied that he knew of any union activity going on at the time of theStriglers interview, and he said he did not ask him if he had signed a union card orwho else was involved in union activities.He also denied that he told Striglers thathe was in trouble.Under cross-examination, Keeling stated that he discussed theUnion with no one, including his fellow supervisors.He was also asked if he knewwhether employee Martin had signed a union card, and said he did not.He statedthat he never talked union with Martin.His first knowledge of the union activitieswas received in the latter part of January, according to Keeling, when Blackburntold him that employee Bowen had visited a supervisor's home.John Blackburn testified that Striglers telephoned him about 9 a.m. on a Saturdaymorning, "mumbled something over the phone" which Blackburn could not under-stand, and Blackburn told him if he wanted to talk to come in.He said he did notknow at that time why Striglers wished to see him. Striglers arrived at Blackburn'soffice, was motioned in, and sat down silently.After about 30 or 40 seconds, accord-ing to Blackburn, the employee told him that he had talked to Keeling the nightbefore "about different phases of the operation and the perishable warehouse andabout the buzzing and talking going around, and that Keeling talked about that."He said he did not ask Striglers if he had signed a union card or if he knew who wasinvolved with the union. In addition, he denied that he accused Striglers of lyingor asked him to make reports about union activities.He also said he did not sayWinn-Dixie would not have a union. Blackburn's first knowledge of union activities,he said, came to him in late January or early February 1964 from Supervisor Coursonwho told him that employee Bowen had visited his home and informed him that hesigned a union card.Striglers, in my opinion, was the most credible witness of the three, and I accepthis version because of various considerations. In the first place, Striglers told astraightforward story on the witness stand in an apparently credible fashion.Hisaccount was simple and unexaggerated and has certain internal factors which supportit,as contrasted with Keeling's account, which is implausible on its face. Striglersdid not ask for the meeting with Keeling, Keeling called him in. Stnglers did notvolunteer to go to Blackburn, Keeling suggested it and gave the employee Blackburn'stelephone number, and Striglers was told to come in when he telephoned Blackburn. WINN-DIXIE STORES, INC.277Striglers' presence in Keeling's office also coincided with union activity among theemployees, and cannot be easily explained away by some mysterious dissatisfactionamong employees with Keeling, as Keeling said he feared, without some corrobora-tion of it, but there is nine.Another factor within the Striglers' version which sup-ports it is the mention of Clarence Bowen, who admittedly had signed a card andgone to see Supervisor Courson. Striglers' statement that Bowen was suggested asthe connecting link to Striglers dovetails with Bowen's contact with Courson as wellas the fact that he signed a union card at the same time and place as Striglers.Conversely, Keeling's account does not hang together, but to the contrary soundsunlikely.Why he should pick Striglers out from a group of men to discuss Keeling'spossible failings as a supervisor was never made too clear by Keeling, and Keeling'sexplanation that he sent Striglers to Blackburn, who is Keeling's superior, so thatStriglers could tell Blackburn privately where Keeling had fallen down, is hard toaccept.Keeling, in my view, had some information that Striglers knew somethingabout the Union, but Striglers successfully threw him off the track, so Keeling senthim to Blackburn for another interview.3Finally, I do not accept Blackburn's state-ment that he did not know why Striglers wanted to see him, as well as the clearimplication of his testimony that Striglers' telephone call was completely unexpected.Keeling would not have sent a potential informer against either himself or the Unionto Blackburn without preparing Blackburn with at least a telephone call.I find that Keeling, on or about January 11, 1964, interrogated Striglers aboutemployees' union activities and threatened said employee by admonishing him thathe was in "trouble." I also find that John Blackburn interrogated Striglers about hisunion activities and the activities of others, and, in addition, asked Striglers to reportto Blackburn any information he could get about employees' union activities.2.Blackburn talks with other employees in January, February,and March, 1964The complaint also alleged that Blackburn made statements to other employees inviolation of law during the months of January, February, and Maich, 1964. Black-burn conceded that he talked with employees about the Union, but again his versionis different from theirs.Employee Ernest Lott, who has worked in Respondent's drug department for 14years, testified that Blackburn talked separately with him and other employees inthe drug department in March 1964. The employees were concededly called, oneat a time, over the public address system to Supervisor Joseph Foster's office for thediscussions.According to Lott, Blackburn interviewed him privately, after Fosterleft the office, and asked him if he had signed a union card. Blackburn said theUnion had claimed a majority but that he did not believe it. Blackburn asked theemployee what the Union could do for him and stated that the Union wanted onlyhis dues.Lott stated that Blackburn wanted to know how many children he had,and told him to think how they would suffer if he went on strike, because Lott couldbe replaced during a strike.Blackburn said he hoped that the employee had notsigned a card, but also asked him how many meetings he had attended. Lott alsosaid that Blackburn spoke about what would happen if the Union should get in atWinn-Dixie.He said that bargaining would start froi,i scratch and the employeeswould lose certain benefits, such as retirement, paid vacations, and insurance.George Macon was also employed in the drug department of the warehouse underFoster and was interviewed by Blackburn in March 1964.He said Blackburn askedhim if he knew anything about the Union, if he had signed a card, and whether heknew if employee Graham had. Blackburn wanted to know how many childrenMacon had and if he knew that if the Union were successful "the retirement fundwould be stopped." Strikes were also mentioned by Blackburn, who cited an exampleof an employee who had lost his home and car because of a strike.Blackburn talked to employee Henry Sharp of the drug department in Foster'soffice on the same day in March that he talked with the others in that department,and, according to Sharp, Blackburn asked him if he had signed a card or heard any-thing about the Union. Blackburn said that the Company would "start from scratch"in bargaining and employees would lose benefits by signing with the Union. Black-burn wanted to know how many children the employee had and suggested that3Keeling's statement that he never discussed the Union with employees or even fellowsupervisors was incredible.Indeed, employee Martin, witness for Respondent, crediblytestified that Keeling asked him about the Union. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDSharpe's family would suffer in a strike. Sharpe was also asked if he had ever bor-rowed money from the Company, and he said he had. Blackburn indicated that thispractice would cease if the Union were successful.Dewitt Cooper of the drug department was interviewed by Blackburn in March1964.Cooper recalled that "profit-sharing" was mentioned, with Blackburn statingthat the employee would lose benefits if the Union were to get in.Marion Graham, also of the drug department, was questioned by Blackburn, hesaid, and asked if he had signed a union card.Graham said Blackburn explainedto him what benefits the Company "had to offer" and "what we would lose" if theUnion came in.Jerry Thornton, sent for by Blackburn and interviewed on March 14, 1964, inBlackburn's office, was asked "what the union could do for him."He said Blackburntold him that if the Union came in the employees would lose benefits, such as profit-sharing and vacations.A few days later, Blackburn asked the employee if he hadthought about their previous conversation and he agreed that he had.Blackburnthen asked him if he had signed a union card and Thornton admitted that he had.Asked why, he stated that he had heard that the Company was going to get rid of.,all the old colored help," but Blackburn told him that his information was wrong.Sometime later at a time which the witness could not recall, but which he said wasthe same day that employee Leo Donaldson was called to Blackburn's office, Black-burn had him in the office to tell him to stop "pestering the men about signing cards."He said Blackburn mentioned his going to employees' homes as well as "pestering"them on the job.Willie Upson was talked to by Blackburn in March 1964, he said, and was askedwhat he thought of the Union and what it could do for him. Blackburn asked himifhe had signed with the Union, and he admitted that he had. Then Blackburnstated, according to Upson, that employees would lose benefits like profit-sharing,because "you have to start from scratch."Under cross-examination he concededthat Blackburn said that if the Union won there would be negotiations and that the"benefit program was subject to negotiations."Employee David Whitehead testified that Blackburn questioned him at work inJanuary 1964.He said Blackburn asked him if he had joined the Union, would hejoin, and what he would do in the event of a strike.Whitehead told him he did notknow because he had a family to consider.Whitehead also recalled that employeeNeloms was nearby and that Blackburn went to speak with him after he finished withWhitehead.Ulysses Neloms said that Blackburn spoke with him one day in January 1964, whileWhitehead was standing near, and asked him upon what date he had signed a unioncard.Neloms had signed a card in December 1963.4Blackburn spoke with Ivory Cox, employed as janitor in the warehouse, in March1964.Cox said Blackburn told him that he understood that a majority of employeeshad signed cards and asked Cox if he had and, if so, why. Blackburn said that ifthe employees went on strike they would lose their profit-sharing and other benefits.Under cross-examination it was developed that Blackburn had spoken to Cox at anearlier date, perhaps in January 1964.5Blackburn told the employee that he hadinformation that some employees were trying to "get the company in trouble" andmentioned the name of a union official which Cox thought was "Hoffa."He saidthat Cox "would understand" what he meant.Theodore Rutledge testified that Blackburn called him into his office sometimeafter he had signed a card for the Union and asked him if he had, which Rutledgeadmitted.Blackburn asked him why he let the men "mess" him up, and he repliedthat he did not know.Rutledge told Blackburn that he had attended two unionmeetings when Blackburn asked him. Blackburn told him to go home, talk withhis wife, and let her know how the men had "messed" him up. Rutledge had signeda union card on December 29, 1963, and he thought that his conversation with Black-burn occurred in the following January."+Whitehead and Neloms were spoken to on the sameday.Whitehead thought it wasIn the middle of January,but he was not sure.Neloms thought the conversations tookplace in January,but he admitted it could have been February.5 Cox was not sure of the date of this talk and said it was "possibly January" 19646 Rutledge also said he had two conversations with Blackburn,one about production andthe other about the Union.He stated that they were about a month apart and that thesecond talk-the union talk-occurred after the enlarged photograph of a union meetingwas posted by Respondent.If this is so, then the union conversation occurredinMarch,for the picture was posted in early March 1964,and the first conversation must have beenin February. WINN-DIXIE STORES, INC.279Employee Chester Young testified that he was told by Supervisor Koontz to go toBlackburn's office which he did. Blackburn asked him if he had signed a union card,which he admitted, and also asked him if Leo Donaldson had taken him to the Unionto sign a card.He denied it, and said he had gone on his own. He was uncertainabout the date of the event, but thought it had occurred in April or May 1964.Donald Allen, a former employee, was hired in February 1964 and discharged inthe summer of 1964. He testified that he was interviewed by Blackburn at the timeof employment and asked how he felt about the Union.He told Blackburn that hewas not thinking of the Union and had nothing to do with it. He said that Blackburnalso questioned him on more than one occasion, in March 1964, about whether hehad been approached in reference to the Union and asked to sign a card.He alsotestified that sometime shortly after March 1964, Blackburn assembled all the whiteemployees employed as selectors and spoke against the Union.According to Allen,Blackburn "cautioned" them not to sign cards, and said that he did not want a"nigger union in the warehouse."Blackburn also talked about the Union with employees Leo Donaldson and PorterTurner, two of the alleged discriminatees in the case, sometime in March 1964.Donaldson testified that he went to the warehouse office on March 25, 1964, his dayoff, to get his paycheck and was told by Supervisor Corley that Blackburn wantedto see him in his office.Donaldson saw Blackburn who, according to Donaldson,opened the conversation by stating that "they" claim a majority, "but we say theyhave not."Donaldson made a noncommittal remark, and Blackburn stated that "youdid sign a card, didn't you," which Donaldson admitted.Blackburn then told theemployee that unions could do him no good, because they merely made promises andcalled strikes.Donaldson replied that he would take "his chances" with the Union.Blackburn then told him that he had called him in to warn him about going toemployees' homes and "harassing them about signing union cards." Porter Turnersaid that Blackburn approached him at work on March 12, 1964, stated that theUnion claimed a majority, and asked him if it were true.Turner said he did notknow.Blackburn asked him what he thought the Union could do for him, and theemployee suggested "job security."Blackburn told him he was wrong and that therewould be no union at the Company. He added that he thought Turner had madea mistake, that he had forgotten that the Company had paid for his car and his ali-mony.Blackburn asked him what he would do in a strike and told him he couldbe replaced by employees from one of the Company's other divisions.Turner thenasked Blackburn how he could get his card back from the Union, and Blackburn toldhim that he had gotten himself in it and could get himself out.Blackburn conceded that he discussed the Union with all of the employees whosetestimony has just been outlined, but he denied that he threatened employees, improp-erly interrogated them about themselves or others, or said various other things con-tained in the testimony given by the employees.He said that his talks with employeesfollowed a certain general scheme, which he called a "format," and which he elabo-rated on in employee Lott's caseHe said that he went into the drug departmenton March 19, 1964, and told Supervisor Foster to call the men in on the publicaddress system.Lott was first and he, in Blackburn's words, "briefed him more orless" as follows:He told Lott that the Union claimed a majority of employees hadsigned cards and asked Lott what he thought the Union could do for himLottthought the Union could not do anything for him, and then, according to Blackburn,the two discussed "various phases of the operation in the warehouse and drug depart-ment, how he was getting along with the job, did he have any particular problemsthat needed to be brought to my attention ...." Blackburn continued that Lott saidhe had no problems and ". . . he seemed pretty well satisfied, liked it.As I remember,Ernest has a number of children.We discussed that. I was amazed, I didn't knowat that time that he had so many children.And we went over the employee benefits,hospitalization and insurance program.We also discussed that if a union won thebargaining, if it came to that, in case of a strike, that he could be replaced and nottaken back."He continued that, with respect to benefits, "Ernest was told that theywould be and could be subject to negotiations before a contract was signed."As indicated above, Blackburn said he held a number of discussions with employ-ees in the middle of March, but the "format" followed the same general line that hehad outlined in Lott's case.He was referred to the testimony of each witness whohad testified about his interviewing them and specifically denied certain statementsattributed to him.No point would be served by referring to the testimony of everywitness he contradicted-examples should suffice-because he said the "format" wasalways the same. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDHe said he did not ask employee Macon if he or employee Graham had signedunion cards.The interview, he said, was in the same format; that the Company hada letter from the Union and it did not believe the Union really had a majority.Hedenied that he asked Chester Young if he signed a card and if Leo Donaldson hadtaken him to the Union to sign a card.When Blackburn interviewed Donald Allen for employment, he did not ask himhow he felt about unions, but, according to Blackburn, he merely outlined employeebenefits to him and explained Winn-Dixie'sposition regarding labor unions.Hedenied, as Allen had testified, that he told a group of white selectors that the Com-pany did not want a"nigger union,and would go to any extent to keep it out."In regard to Ivory Cox's testimony, Blackburn said that the incident occurredwhen he was walking through the warehouse and noticed that Cox was cleaning upsome broken cases of merchandise.This caused him to stop and ask Cox what hadhappened.After a few minutes conversation, Blackburn mentioned the "letter ofdemand that had come from the union, and along the same format that we have onthe other men "He did not ask Cox, however, if he had signed a card.Blackburn denied that he had told Henry Sharp that he would lose his retirementbenefits and that the Company would eliminate the loan program if the Union camein.He said he told the employee that the benefit program was subject to negotiationif the Union won the election. In talking with employees Cooper and Graham, heused the same "format," he said.Blackburn recalled the time and place of his conversations with Whitehead andNeloms.He said they were not together, however, and he denied interrogating them.The conversation took place in late February, he said, and not January, as Whiteheadhad testified.Blackburn said he warned Donaldson against soliciting for the Union on the joband also warned Thornton against "harassing" employees at work in reference to theUnion, which was contrary to the testimony of these employees that the interdictionwas general and included visiting employee homes as well.Employees Lott, Macon, Sharp, Graham, Thornton, Upson, Whitehead, Neloms,Cox, Rutledge, Young, Allen, Donaldson, and Turner all testified that Blackburninterrogated them about the Union.The employees appeared to me to be testifyingin a straightforward manner, and, although some of them were hazy about dates orother detail, they appeared to be giving all they could recall without reserve and asthey remembered it without exaggerationBlackburn, on the other hand, although hecould remember exactly when he talked with various employees and certain veryunimportant details surrounding the meetings, confined himself, in describing thesubstance of the conversations, to the conclusion that they were of the same "format"as in Lott's case.?His testimony impressed me as contrived to conceal the importantfactsIn addition, Blackburn's own account of his talk with Lott, which he said wasthe "format" for his talks with the others, sounds false.Blackburn's version, as hegave it, is set out above.His statement that he and employee Lott "went on aboutvarious phases of the operation in the houseware and drug department .. " does notring true and is also, in my opinion, an example of an attempt to pitch the conversa-tion with the employee on a wholly innocent plane.The entire account as given byBlackburn does not sound like it was held with employee Lott, the warehouselaborer.Lott said Blackburn told him to think how his children would suffer if hewent out on strike.Blackburn testified that ". . Ernest has a number of childrenWe discussed that. I was amazed ...." The thing-stylistically-speaks for itself.Lott's story sounds true, Blackburn's false.Blackburn could not have been callingemployees in to supplement their income tax withholding forms and without referenceto the union problem with which the Company was concerned at the time. Finally,Lott had testified that Blackburn said that bargaining "would start from scratch" andthe employees would lose benefits such as retirement, vacations, and insurance if theUnion got in. Blackburn denied it, but said that "Ernest was told that they wouldbe and could be subject to negotiations before a contract was signed." Blackburn'sstilted statement, if true, which I do not believe, is milder than the letter he wrote to7 Blackburn's recall of exactly what Whitehead was doing before Blackburn talked withhim, and that Neloms was "50 to 60" feet away at the time, sounded unreal and was aclever attempt, in my view, to discredit the employees who testified that they were closeto each other when interviewedThe employees, incidentally, did not attempt to cor-roborate each other about the content of the interviews. In Thornton's case, Blackburndenied talking with him on a second occasion about the Union, as Thornton had testified,but he remembered a conversation with him about "conditions of the warehouse from amerchandise standpoint "Blackburn would rather talk about "the warehouse from amerchandise standpoint" than discuss the meat of his talks with the employees aboutthe Union. WINN-DIXIE STORES, INC.281the employees on February 17, 1964, in which he said that ". . . conditions are subjectto negotiations.You don't start at what you have-you start from scratch." Itwould seem that Blackburn in his private talks with employees would be at least asinformal, if not more so, as in his written communications to them. It is clear fromthe tenor of the talks, even so much of them as is admitted, that Respondent wasdoing much more than merely testing a union's claim to majority status, but was alsoattempting to at least persuade and convince the employees that Respondent wouldprefer that they not choose the Union.Lott's statement that Blackburn said "youstart from scratch" and that benefits would be lost is more in keeping with theBlackburn letter and with what the Company was trying to do I find that Blackburnexpressed himself on this point more like Lott said he did than Blackburn testified,and that, in any event, Lott and the other employees who testified on this point gotthemessage in the meetings that Blackburn intended they get; namely, that theywould lose existing benefits such as pensions, insurance, and the like if the Union wereselected by a majority of themBlackburn, therefore, orally threatened employeeswith loss of present benefits if they selected the Union.I also find, in accord with the testimony of the employees whose names are setforth above, that Blackburn interrogated them about employees' union activities, asalleged in the complaint.I also find that Respondent, by John Blackburn, on or about March 15, 1964,warned employees Donaldson and Thornton to stop engaging in union activity.I also find that Respondent, by John Blackburn, told employee Turner, on or aboutMarch 12, 1964, that he had made a mistake by becoming involved with the Unionand that Respondent would not have a union.Respondent, by Blackburn, also warned a group of assembled employees not tosign union cards, as testified to by Donald Allen, and said he did not want a "niggerunion in the warehouse," and it is so found.Respondent, by Blackburn, also told employees Lott, Macon, and Sharp, in thecontext of questions about their union activities and threats of loss of benefits, thatthey would be replaced in the event of a strike.Respondent also, by Blackburn, on or about March 15, 1964, admonished anemployee to refrain from signing a card and told another that he should not signbecause the Union was merely interested in his dues.3.The posting of the enlarged photograph of employees and references to itRobert Ackerman, official of the Union, made a photograph of a group of Respond-ent's employees at a union meeting and it was published in the March 1964 issue of aunion publication.On or about March 9, 1964, Respondent posted enlargements ofthe photograph at various locations in the warehousesEmployee Chester Young sawa copy of the posted enlargement of the union photogiaph near the timeclock andbulletin board in front of Blackburn's office.He testified that Supervisor WilliamKoontz asked him if he were in the picture, and he admitted that he might be.Koontz then asked him what the employees had gotten "mad" about that causedthem to sign union cards.EmployeeWillieUpson remembered the posted photograph and testified thatSupervisor Koontz asked him if he were in the pictureWillie was not in the photo-graph, but his brother Clarence was.He told Koontz if he wanted information toask his brother.He said that Koontz asked him what he knew about the employeessigning union cards.Employee Porter Turner testified that the enlargements of the photograph remainedposted for about 2 weeks in the warehouse and longer in the garage.He said thatSupervisor Wilson asked him why he had "his picture up there like Candid Camera."Turner said he did not reply, and Wilson asked him why he "let them boys mess youup ...."According to Turner, Supervisor Corley also mentioned the photograph tohim on the following day.He said Corley said he noticed Turner's picture on thewall and wanted to know what it meant. Turner replied that it meant job security,and Corley made some comment indicating that employees were taken care of withlight jobs as they got older.Supervisor Koontz admitted that he referred to the enlarged photograph in a con-versation with Young, but he denied that he asked Young why he signed a unioncard.He said he did ask the employee what a union could do for him that theCompany had not already done and told Young, when Young answered that he couldgetmore money, that the Company was already paying a higher scale than otheremployers.He said the picture was constantly being referred to by everyone in ajoking manner, and he agreed that he also mentioned it to Willie UpsonHe denied,however, that he referred to Upson's brother or anyone elseI credit Upson andYoung, and find that, in addition to asking them about their pictures, Koontz alsoinquired about their signing union cards. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupervisor Wilson admitted that he made some reference to the picture in talkingwith Turner, but he did not remember exactly what he said.He denied that he toldTurner that he had his picture on the wall like "Candid Camera" or asked him whyhe had let the others "mess him up."He recalled that he did tell the employee thathe should not allow anyone to "talk him into anything, and that if he went out onstrike he could be replaced." I find that Turner's version is more reliable.Wilsonwas not sure exactly what he did say to the employee.Supervisor Corley flatly denied mentioning the picture to Turner, and said he hadno conversations with him about job security. I credit Turner.4.Activities of Supervisor Joseph FosterDewitt Cooper, employee in the drug department under Foster, signed a unioncard in January 1964.He testified that sometime in January, Foster asked him whohad signed union cards and told him he should let Foster know and get himself "offthe hook." Foster also asked him in February 1964, he said, whether he had gone toa union meeting and how it was.He pretended not to know what Foster was talkingabout, and Foster told him he knew that he and the others had been going to meetingsand signing union cards.George Macon testified credibly that after the interview with Blackburn, in whichhe denied signing a card or knowing anything about the Union, Foster approachedhim and told him he knew that the employee had signed a card, because anotherperson had told him so.Employee Marion Graham testified that his supervisor, Joseph Foster, talked tohim about the union activity several times beginning in December 1963.He saidthat Foster asked him if he knew anything about it and said that after the activitywas over he would fire every man that belonged to the Union. Sometime after theend of 1963, according to the employee, Foster asked him how things were at theunion meeting.At one time Graham asked Foster for a raise in pay, and he saidFoster told him if he got his union card back from the Union Foster might be able tohelp him.Foster denied that he asked Dewitt Cooper whether he knew who had signedunion cards or asked him to inform on otheis.He also controverted Graham'stestimony that Foster would fire union adherents when the activity was oNer, as wellas Graham's statement that he would get a raise when he got his card back from theUnion.Foster testified that he asked no employee about the Union and discussed theUnion with none of them.He said he had been instructed by Blackburn not to tryto find out about the Union, but if the employees came to him with questions, thenmerely to explain the company benefits to them.He said no one came in to see him.Foster, like other company supervisors, appeared to be concealing the whole truthwhen his contacts with employees in reference to the Union was touched upon. Icredit Dewitt Cooper, Macon, and Graham, and I find that Foster interrogated themall about the Union, implied that Cooper was in trouble by his reference to "get offthe hook," told Graham that he would engage in reprisals when the union activity wasover, and promised him a raise if he got his card back from the Union.85.The legal effect of Respondent's conductThis is not the kind of a case, as suggested by Respondent in its brief, where anemployer, taken by surprise by a union's claim that it represents a majority of hisemployees, merely questions employees about the union's claim in order to evaluateitsgenuineness in good faith.Neither is it a case where the statements made toemployees during or surrounding their interrogation were just lawful economicpredictions .9Interrogation about union activities or views is not unlawfulper se.Its coercive nature is determined by the circumstances surrounding it.'0The factthat Respondent spoke with employee Striglers almost a month before the Unions Employee Graham was extremely hazy about the dates of Poster's Inquiries. It ap-pears that they were actually after he signed his union card on January 11, 1963, andI find that they did not occur before February.Dewitt Cooper signed his union card onJanuary 20, 1964, and the interrogation seems to have been after thatHe, like Graham,had some difficulty with dates, putting the Blackburn interviews in February when theywere in MarchAs in Graham's case, therefore, although I credit the substance of histestimony, I find that Foster did not talk with him about the Union before February 19649Texas Industries, Inc , at at v. N L R B ,336 F. 2d 128 (C.A.5) ; N L.R B. v. Trans-port Clearings, Inc.,311 F 2d 519 (C.A. 5) ,C.L.Frank, Inc.,149 NLRB 350;BlueFlash Express, Inc.,109 NLRB 591.20Blue Flash Express, Inc, supra. WINN-DIXIESTORES, INC.283made its bargaining demand and asked him about his union activities is perhapsenough to reveal the fatal defect in Respondent's contention that it was testing theUnion's claim.In addition,in the Striglers case, as well as in the many interviewswith other employees, Respondent's interrogation was not confined to inquiries aboutmajority status,but were accompanied by statements designed to pressure theemployee into interfering with the rights of others or abandoning his own. Striglerswas asked about "the trouble" that Bowen was involved in and questioned about theunion activities of the employees in his department.Keeling and Blackburn accusedStriglers of lying when he resisted their probings,and Blackburn asked him to inform.Union dues and personal sufferings during strikes were suggested to Lott, Sharp, andMacon; Thornton was asked what the Union could do for him; Rutledge was told hewas in a "mess" and told to talk it over with his wife;and Turner was warned thatthere would be no union at the Company.These and other examples make it evi-dent that Respondent was doing more than assaying the Union's claim to be themajority representative.11The interrogation was sometimes accompanied by threats.Blackburn said theemployees would lose benefits,and that was the clear and intended implication of hisremark about"starting from scratch" in bargaining,and was consonant with hisletter to all employees of February 17, 1964, in which he expressed the same thoughtThis was not a prediction of the possible economic consequences of unionism andbargaining,but an implied threat of what the Employer would do about existingemployee benefits.Respondent's continual reference to permanent replacement ofemployees during a strike not only weakens its position that its interrogation of themwas only designed to check the Union's claim,but uttered in the context of its otherstatements during the interviews,and at a time when it had not even recognized theUnion and no strike threat existed so far as this record is concerned,was coercive.Finally,Respondent,by Supervisor Foster, threatened employees with dischargebecause of their activities and promised one a raise if he left the Union, and othersupervisors ridiculed and interrogated employees about their appearances in theenlarged photograph of their union meeting, which Respondent had prominentlydisplayed on its walls 12Respondent's threats and promises were clearly unlawfuland, considered in the totality of its actions,its interrogations of employees were alsoimproper.I also find that Blackburn's letter to Winn-Dixie employees of February 17, 1964,in which he stated that if the Union came in, the employees would "start from scratch"in negotiations,was, in the context of the other acts of coercion,a threat of reprisalin violation of the Act.13I find and conclude that Respondent,by interrogating employees about employees'union activities;by threatening employees with discharge because of their unionactivities;by promising an employee economic benefits if he withdrew from theUnion; by asking an employee to secure information about the Union and report it toRespondent;by threatening employees with loss of benefits if the Union were success-ful in organizing Respondent;by warning employees not to solicit other employeesfor membership in the Union;and by otherwise admonishing employees against join-ing the Union,interfered with, restrained,and coerced employees in violation ofSection 8(a) (1) of the Act.B. Alleged discrimination in violation of Section 8(a)(3)1.Ernest Bennett,Carl Elliott,and Joe KirklandBennett was a selector in the produce department under Keeling on the night shiftand worked in the same crew as Kirkland and Elliott, who are also alleged to havebeen discriminated against.Bennett had been employed by Respondent for about 20years when he was discharged on December 7, 1963, and he said he had never beendischarged or laid off prior to that time."Inconsistent with Respondent's suggestion that its inquiries about the Union weremerely designed to test the Union's claim of majority is Blackburn's and all other super-visors'denials that they asked any employee about his or anyone else's union activities.toNot only is Respondent's history of union hostility a factor which may be consideredin assessing the nature of its interrogation,but the posting of the photograph and re-ferring employees to it is very similar to the posting of the Union's letter to the Com-pany,which contained a list of employees who had signed cards,and supervision'sreferences to particular names, in the earlier case.SeeWinn-Dixie Stores,Inc,138NLRB 1355,1368.With respect to prior hostility as a relevant factor in assessing theeffect of interrogation,seeNL.R.B. v. Cameo, Inc.340 F. 2d 803(CA. 5).12Marsh Supermarkets,Inc.,140 NLRB 899. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDBennett attended one of the first meetings of the Union, signed a union card onNovember 24, 1963, and attended another meeting on December 1, 1963.He testifiedthat on November 27, 1963, Supervisor Keeling told him that "he was not doingenough work" and would have to improve.He said Keeling gave him a "couple ofweeks to decide to do better."He added that Keeling said he would have to dobetter or Keeling would fire him, and that he told Keeling that he was the boss andit you want to fire me, you know just what steps to take." Bennett said he explainedto Keeling that his production was down because he was often taken off one job andput on another, and, in addition, was assigned to the far end of the warehouse whichmade him consume more time in pushing the load to its destination. Since theemployees were judged on a tonnage basis, this resulted in Bennett's tonnage beingdown as compared to those at the other end of the building, he explained.Bennett stated that he was moved to the nearer end of the building a few daysbefore he was discharged in order that his tonnage would improve, but that he wasdischarged on Friday night, December 6, after a few hours' work.He said Keelingtold him when he paid him off that he had been low producer in 11 of the past 12weeks, and that was why he was being discharged. Bennett said he "never was thelowest man" in the crew, but perhaps was "two or three from the bottom " He addedthat Keeling "had it fixed up" for him to get laid offBennett admitted getting awarning slip dated November 28, 1963, which states that he was below crew average11 out of 12 weeks. The warning also states that the employee had 1 week to getabove the average or be terminated.The reprimand is signed by Bennett.He alsoadmitted to having received many warnings in the past.The record shows that Bennett received a warning in writing from SupervisorStrickland on October 10, 1962, telling him that he would have to do better to keephis job.On August 11, 1962, he had received a similar warning from Strickland.Bennett admitted to a warning from Supervisor Courson on April 16, 1963, which saysthat he will be replaced in a week if his performance does not improve, and whichcontains the notation "Last Warned."On October 25, 1963, Keeling gave Bennett awritten warning for "Poor performance, for the night and several preceding weeks.Produce selecting set at minimum of 6800 per hour-if performance does not comeup to this standard immediately-and stay up he will be terminated."When Bennettwas terminated, Keeling prepared a notice of "personnel change." It recited thatBennett was terminated because of continuous low performance at selecting and otherduties, and that "attitude toward job not satisfactory."Under cross-examination Bennett agreed that employee performance records hadbeen posted publicly for the past few years, but when shown the performance sheetsfor the weeks ending November 30 and December 7, 1963, which show him to belowest in production, he said he was not loading in the week of November 30, 1963,and did not recall the December 7 performance sheetHe insisted that he was notthe lowest man and stated that, in his opinion, the figures were wrong.He conceded,however, that Keeling had spoken with him a number of times about his production.Carl Elliott had worked in the warehouse for about 14 years when dischargedon January 9, 1964, from his job as selector in the produce department.Elliottsigned a union card early in the campaign on November 24, 1963, and attendedunion meetingsHe testified that he had a conversation with Supervisor Keeling onNovember 22, 1963, in which Keeling asked him what was going on in the ware-house.He said Keeling said, "If you scratch my back, I will scratch yours," butthat he replied that his back was not itching.Keeling then stated, "We know that youknow something and sooner or later you are going to tell us about it." Elliott saidhe did not know what the supervisor was talking about.He added that Keelingmentioned the Union to him, stating that it was no good, could not get jobs for themen, and that Elliott should be a "company man," because he had been employed solong.According to Elliott, Keeling asked him to try and find out what the employeeswere up to, but he refused, telling Keeling to ask the men himself. Elliott said thata few hours later Keeling sent him home from work.According to Elliott, when he arrived at work on his last day he was told thatKeeling wanted to see him.Keeling appeared and escorted him to Blackburn'soffice.Blackburn told him that he had received several reprimands in the last 6weeks, his work was not up to par and that he was discharged.He said Blackburnsaid that Elliott knew something, but was "not talking," and that Keeling should,therefore, "take him out the gate."Elliott said Keeling escorted him off the premisesand on the way out said to him, "You have a family, I am sorry, but it is either yourjob or mine " Keeling also said, as they rode out the gate in Keeling's car, "... youknow something ... we would like to know, but you are not cooperating."Under cross-examination, Elliott denied that he had ever torn employee productionsheets off the wall where they were posted or knowing anything about it.He alsodenied having received certain warning slips and, in particular, denied that a warning WINN-DIXIE STORES, INC.285slip of November 19, 1963, from Keeling was signed by him. He said he had receivedonly one warning slip.Elliott at first denied that he recalled being the lowest pro-ducer in the crew in certain weeks to which he was referred, but he later stated thathe was low in some weeksHe admitted that his supervisor had warned him aboutit.but he insisted that the warnings were not in writing.The sole written warningslip that he could remember was a warning given him by Courson for being late forwork.Joe Kirkland was the third selector fired by Respondent and he had worked forRespondent for about 10 years when he was discharged on January 10, 1964. Kirk-land was active in a social club which existed among employees of Respondent beforethe Union was organized. It appears that the club was actually an instrument forconsidering employee work problems and that out of it grew the union idea andorganization.When the Union started, Kirkland signed a card on December 1, 1963,and attended all the union meetings.Kirkland testified that Supervisor Keeling, on December 22, 1963, accused him oftalking too much on the job and said if it continued the employee would be dis-charged.Kirkland said there never had been a rule about talking at work, that allemployees talked, and that he was able to do his work well and still talk with theother men.Kirkland said that about a month before he was discharged, Blackburnasked him "what was going wrong with the colored fellows," that they were "actingfunny."Blackburn, according to Kirkland, said he knew that Kirkland knew whatwas "wrong" because Kirkland was in constant contact with the men.On the day Kirkland was discharged he was taken to Blackburn's office by Keeling,his supervisor.He said Blackburn told him he was being discharged because he hadbeen talking too much with other employees, but he also stated that Blackburn showedand read to him some prior warnings which Blackburn had in his possession. Thewarnings were from Strickland, Courson, and Keeling.Kirkland identified a warningfrom Keeling dated December 29, 1963, which notes that the incident was "Con-tinuous talking to other selectors and low performance-This will not be toleratedunder any conditions."He also said that when Strickland gave him the reprimandfor low performance he said that Blackburn had told him to do it, but that he thoughtKirkland's work was satisfactory and that all the employees were doing the best theycouldKirkland testified that performance sheets showing employee tonnage had beenposted in the warehouse since 1961, after Blackburn was put in charge, and thatKirkland was familiar with the sheets.He said, however, that it was not "easy" todetermine whether he was on the top or bottom as far as performance was concerned,but he had never been low man, except once, and always made the crew average.He said he inspected the posted tonnage sheets regularly and would have noticed if hewas at the bottom or running below average.Kirkland denied receiving a warningslip from Courson, dated April 18, 1963, informing him that his performance wasbelow average. Shown certain production sheets indicating that he was low man inthe crew for certain weeks in 1963, he said he could not recall the occasions.Healso said he could not recall being low, or next to low, in the entire period fromNovember 23, 1963, to January 11, 1964, and he indicated that the production recordswhich counsel was using in his examination were different from those which he hadseen posted in the warehouse.Kirkland gave a sworn statement to an agent of theBoard on April 16, 1964, in which he stated that he was the "top selector" in hisgroup.He testified that such was correct, because he had been top for 3 weeks, buthe could not recall when that was.Respondent's defense is essentially the same in the Bennett, Elliott, and Kirklandcases.It says they were fired because of continuous low performance, and thatRespondent had no knowledge of their union activities at the time of their discharges.Bennett's supervisor, Keeling, testified that he gave Bennett the October 25, 1963,warning slip after checking Bennett's performance for the 12 weeks that Keeling hadbeen perishable warehouse supervisor and discovering that the employee, for most ofthose 12 weeks, was below the other employees in performance.Keeling said hemade the decision to discharge Bennett and made out the termination paper onDecember 7, 1963.As already noted, the termination sheet refers to Bennett's con-tinuous low performance and "attitude toward job."Keeling conceded that therewas no set tonnage requirement, because the work is more difficult at times, but hesaid that an employee should not be the low producer all of the time, and Bennett,Kirkland, and Elliott were coming in last in one, two, three order, night after night.Regarding Elliott, Keeling denied that he ever discussed the Union with him andsaid he could not recall asking him if he knew "what was going on" in the warehouse.He said that he did discuss something akin to "loyalty" with Elliott in connectionwith an incident involving the employee and some pecans, which occurred a week 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore his discharge.Keeling testified that he discovered Elliott with an open 2-pound sack of company pecans in a locker used by Elliott and other employees,chided the employee for eating them,mentioning at the time Elliott's many yearswith Respondent.Later he found Elliott with the pecans again, and he sent himhome before the shift ended with loss of pay.The decision to discharge Elliott was made by him, Keeling said,about a weekafter the above incident.He said Elliott had had a number of prior reprimands, hisattitude toward his job was poor,his performance was low, and so he was discharged.Keeling identified a warning slip that he had given Elliott on November 19, 1963,because Elliott had padded his work performance by 7,000 pounds,which Keelingsaid would amount to about an hour'swork.He said that Elliott's signature was onthe slip, although Elliott had denied it in his testimony.Keeling also gave Elliott awarning slip a day or so before he was discharged.The reprimand states that theemployee had been warned several times about continuous low performance andhad torn performance sheets down.Keeling also said he was aware of other repri-mands given Elliott by other supervisors because of low performance,which aredated as early as January 1962, and some of which warn the employee that the warn-ing is his last.He said these were in the employee'sfile when he recommended hisdischarge to Blackburn.He denied that he knew anything about Elliott's union activi-ties or that they entered into the discharge.Keeling testified that he gave Kirkland, the other selector involved in this phase ofthe case, a written warning about talking on December 29, 1963, and spoke to himseveral other times about excessive talking.He said he told Kirkland that normalconversation was permissible but that his excessive talking interfered with employeeperformance.He added that Kirkland's performance was poor.He talked withBlackburn about Kirkland and recommended that Kirkland be let go because he wasnot improving;union considerations had nothing to do with his decision,he said.EllisCourson,who was Kirkland's supervisor in 1963,identified a warning slipwhich he said he gave Kirkland on April 18,1963, for low performance.He alsoidentified warning slips given Elliott and Bennett on April 16, 1963, for low per-formance and warning them that if they did not improve they would be replaced.Superintendent Blackburn identified the personnel change report he made out whenhe terminated Kirkland.He said that he discharged Kirkland after Keeling and hereviewed the employee'sfile.The employee'sweekly production was low; Keelingrecommended the discharge and Blackburn agreed.Blackburn had prepared from the original company records,pursuant to a Boardsubpoena duces tecum,a summary of all grocery warehouse selectors performancesfrom June 1, 1963,through September 1964.Blackburn personally examined theCompany's records, and the summary is in his handwriting.The document is inevidence as Respondent'sExhibit No. 13.With respect to Bennett,the summary indicates that Bennett had the lowest per-formance record of all the men in his crew.According to the document,Bennettwas low man,excluding the performance records of two new men,King and Jones,12 out of the 28 weeks from June 1, 1963, through December 7, 1963Bennett wasalso next to low man a substantial number of times, and third from the bottom onsome occasions.He was in the bottom three producers in every week but 1 of hislast 28 weeks.The document contains figures showing crew averages,and it appearsthat in the period under study he made the crew average only once.Regarding Elliott,the summary of performances indicates that he was low manabout a third of the time,next to low on a few occasions,and third from the bottomabout one-third of the time.Overall, he was in the bottom three about 85 percentof the time.Kirkland, according to the summary,never equalled the crew average during theentire period,and was in the last three over 85 percent of the time.The charts also indicate that from June 1, 1963, to December 7, 1963, whenBennett was discharged,Bennett, Elliott, or Kirkland was low man in every weekexcept one,ifnew employees are excluded.In addition,an addition of the threeemployees'weekly averages from June 1, 1963, to December 7, 1963, inclusive,divided by the number of weeks therein,indicates that Bennett was the lowestproducer,Kirkland second lowest, and Elliott third.General Counsel contends,in brief, that low production was only a pretext for theelimination of Bennett,Elliott, and Kirkland. In more detail,he points to the Com-pany's demonstrated union animus,its attempts to discover the identity of the unionadherents,the fact that Bennett and Elliott had been warned in the past about produc-tion, but not discharged,and the coincidence in time of the union activity and theweeding out of early, active union men,who he claims were known as such toRespondent.General Counsel also suggests that the prior warnings were fabricated WINN-DIXIE STORES, INC.287and planted in the files as documentation for later need; that, in any event, the men'sproduction was not substantially less than that of others in the crew, and that, whereaverages are used, someone must always be below the average.First, a word about the employees' production. I find that their production wasconsistently below average, that Respondent was concerned about it, and that theemployees knew it was low and concealed this knowledge in their testimony. Thatproduction was low is demonstrated by the summary in evidence prepared by Black-burn, which I find to be accurate, and I adopt as findings of fact the indications of therelative standings of the three men in production, which I pointed out above, thesummary appeared to show.The Company was concerned about the employees' low production. The very factthat warnings were given, sometimes before any union activity was occurring orknown, and which coincided with an individual's low production or other dereliction,establishes this and strongly indicates the authenticity of the written reprimands.Bennett got a warning from Courson about his production in April 1963, before theunion activity started, and he was warned again by Keeling on October 25, 1963,before he had attended a meeting or signed a card, and the warning is supported bythe summary of production which shows that Bennett was low man that week.Bennett was also warned on November 27, 1963, about production and given a weekto improve.Bennett's production was low in the weeks preceding this reprimand,and although he received it 3 days after he signed a union card, there is no credibleevidence in the record that Respondent knew that card signing and a meeting hadoccurred as early as November 24, 1963.Kirkland also received a warning aboutlow performance in April 1963, long before the union activity in this unit began,and, in addition, when, on December 29, 1963, he was warned about his talkinginterferingwith production, his production had dropped from the previous week,which is some indication that the warning was not part of an elaborate frameup.Similarly, Elliott was given a warning slip by Keeling on November 19, 1963, forpadding his production, and was told to improve his performance.This occurredbefore he joined the Union and at a time when his production was low.As indicated, the employees were aware of the importance the Company attributedto individual production and knew that their own production was low.This is evi-denced by the fact that Elliott tore production sheets off the office window and liedabout it on the stand.Employee James Martin, another selector, testified crediblythat he saw Elliott tear production sheets down twice in January 1964 and throw themin the trash can.He admonished Elliott, telling him that the men liked to see theirperformances, but Elliott replied that the reports were some more of Keeling's crap.Martin told Keeling about the incident, and Keeling gave Elliott a written reprimandfor it on January 4, 1964.Elliott also denied that he had received the November 19,1963, warning about falsifying his production and said the signature on the exhibitwas not his. I discredit him, and find that he did, and that he signed it, and this isadditional evidence of his awareness of the significance of adequate production.Bennett attempted to rationalize his place on the production chart by suggesting thathis assignment to the long end of the building cut him down, but the footage involvedwas insignificant, and Bennett is uncorroborated otherwise.Bennett alsosuggestedthat his production was down because he was taken off selecting and assigned toother tasks, but the record shows that the employees ar' rated on a pounds-per-hourbasis only when they are selecting and not when they are doing other work. Bennettalso testified that he was never the lowest man in the crew, but, as the summaryshows, he had the lowest performance record of all the men in the crew.Kirklandgave the Board a statement in which he said he was "top selector," but on the witnessstand he could not remember when, and the rest of his testimony concerning theproduction sheets, in which he indicated that it was not easy to determineone's stand-ing from them and that the records were in error, demonstrated a conscious embar-rassment about his production.There is also no credible evidence that Respondentwas aiminga reprisal specificallyat Bennett, Elliott, or Kirkland.Bennett said Keeling never asked him anythingabout the Union or spoke with him privately.No one in the Company spoke toKirkland about the Union, and his account of Blackburn's inquiry to him, a monthbefore his 'scharge, about what was "wrong" with the men, and his comment thatKirkland must know, is too vague to indicate animus toward Kirkland, even if true.Finally, on this point, I do not believe Elliott's version of his conversations with{eeling andBlackburn in which they supposedly told him that he "knew something,"but was "not talking," and was being dischargedbecause of his silence.The firstunion meetingtook place on November 24, 1963, and Elliott fixed the firstKeelingconversation as November 22, 1963, thereby revealing a better memory than heshowed in the rest of his testimony. I do not believe Respondent was inquiring aboutthe Union as early as November 22, 1963, and I credit Keeling's version that he sent 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDElliott home from work, at or about that time, because of the incident with thepecans.The rest of the testimony about his last talks with Blackburn and Keeling isimplausible.He had refused to inform about the Union for over a month, accordingto him, and he was then fired for it.Not only does Blackburn tell him why, butKeeling apologetically repeats it on the way out of the plant, defending his action onthe basis of personal need.Yet this is the Keeling who is asserted to have cold-bloodedly framed Bennett and Kirkland. I credit Keeling's and Blackburn's versionsin this instance.What is left, therefore, is a case where an employer, with a demonstrated unionanimus and a history of unfair labor practices, discharges, at a crucial stage in theUnion's campaign, three employees with long service who were active in the Unionin its first stages.The employer subsequently engages in other unfair labor practiceswhile the Union is organizing, such as, interrogation, threats, and promises of benefit.If the Respondent knew or suspected that the dischargees were union activists orsympathizers, the burden of going forward to explain the discharges would clearlyhave shifted to Respondent.Respondent assumed the burden and introduced evi-dence purporting to show that the employees had been discharged for poor produc-tion after repeated warnings, and I have credited this evidence.This is not a casewhere the absence of any cause for discharge or the offer of a reason for whichemployees are not ordinarily fired is evidence detracting from the weight of the evi-dence offered by an employer to offset an inference of discriminatory motivation,but it is rather, for the reasons I have given above, a case where the reasons were validand the employees sensed it. I do not think that because the employer waited as longas he did to discharge these employees whose production was consistently low by hisstandards, particularly where there was a relatively recent change in supervision intheir department before the discharges, about 4 months to be more exact, can supplya preponderance where it does not exist, particularly where the common thread ofearly union activity in the three cases is matched by the common thread of uniformand related low production, and where it is extremely doubtful that the evidencewould support a finding that Respondent knew or believed that they were the unioninstigators.I find, therefore, that General Counsel has not established by a pre-ponderance of the evidence that Respondent discharged Ernest Bennett, Carl Elliott,and Joe Kirkland in violation of Section 8(a) (1) and (3) of the Act.2. John EppsEpps was discharged on January 23, 1964, under the following circumstances-Epps was a merchandise pricer in the drug department under Supervisor Foster, andhe had been employed by the Company for 14 years. On the morning of the day hewas fired, Epps was called into Foster's office and reprimanded because his "piececount," that is the number of pieces of merchandise he had stamped a price on, waslow for the previous day.Epps testified that Foster warned him that he had a weekto improve.He left Foster's office to return to work and admittedly became angrywith employee J. D. Rentz, who he thought had informed on him to Foster.A wordabout Rentz' job is essential here.Rentz drives a tractor, bringing merchandise tothe pricers for pricing and taking it away when they have finished their tasks.Thepricers tell him how many pieces they have priced, and he writes it on a piece ofpaper, which he turns in to Foster.He does not verify the pricers' count, andFoster testified credibly that Rentz does not report on the efficiency of the pricers.General Counsel claims Rentz is a supervisor, which incidentally would materiallyweaken Epps' case, but I find that Rentz, who is on the same payroll as the otheremployees in the department, is not.Angered by the thought that Rentz had complained about him to Foster, Eppsapproached Rentz on his return to his work station and said, "Goddam your soul.You don't do a damn thing but keep up the disturbance around us people when we aredoing our work."He also accused Rentz of lying to Foster, calling him a "damnliar."At that point Rentz dismounted from the tractor, Epps said, and put his handin his pocket, and Epps told him, "If you bring it out, I will bust your brains out. Imean you." He said he was in fear because he knew that Rentz carried a switchbladeknife, and so he had a board from one of the pallets in his hand when Rentzapproached him.Epps said Rentz left the scene to go to Foster's office, and Foster then called Eppsto his office on the public address system.Epps went and took the board with him.In the office, Foster asked him what was wrong between him and Rentz, and hereplied, "Well, Mr. Joe, I am tired of your pimps around here causing a disturbance,telling lies on us, saying we can do no piece count."He said Foster then told him togo get his timecard, and he retorted, "You fired me, you get it." Foster then told W1NN-DIXIE STORES, INC.289Epps to sit outside the office, which he did for about 2 hours.Meanwhile, Fosterwent to see Blackburn, according to Epps, but he admitted he did not know whetherhe actually saw him. Foster returned and paid Epps off. Epps had signed a unioncard about 2 weeks befoi4 his discharge.Under cross-examination, Epps also conceded that he had called Rentz a "lyingfat son of a bitch," but he denied that he made threats about getting "thingsstraightened out" when he was in Foster's office with the stick in his hand.Foster's version is not much different from Epps', but a little more elaborate.Hesaid that each morning he checks each employee's piece count for the previous day,and, on the day in question, he discovered that Epps' was low.He called him in todiscuss it, told him that there were 2 more days left in the workweek, and to try andbring up his count during that time.Epps left the office, and after a while Rentzappeared and told Foster that ". . . him or Epps had to go." Foster asked him why,and Rentz told Foster about Epps' accusation and the language used.Foster saidhe would straighten it out, and summoned Epps who appeared with a stick about 21/2feet long.Foster asked the employee if he had called Rentz names, and Epps admit-ted it.Foster asked him why, and Epps said he was going to get "things straight-ened out," because Rentz had been talking to Foster about him.Foster and heassured Epps that Rentz had not been in to see him, but Epps continued "cussing,"swinging the stick around" while Rentz was present.Fester warned Epps that per-sonal arguments would not be tolerated on the job, and he sent Rentz back to work.He talked some more with Epps and then had him sit outside his office, thinkingthat "if he would cool off I could talk to him."Foster testified that he called Epps back in again, but Epps was still "hot," soFoster told him they would see Blackburn. Foster said that what he had in mindwas the transfer of Epps to another department, for he felt he could not keep himand Rentz in the same department because he feared that physical injury mightresult.He said he also was not inconsiderate of Epps' long service, but that whenhe suggested that they see Blackburn, Epps responded that if "Blackburn wanted tosee him, let him come down . . ." here. That is when he told Epps to get his time-card and punch out and when Epps said that if Foster wanted "his goddam timecard, get it [yourself]."According to Foster, Epps continued to use profanity indemanding his pay, retirement, and vacation money.General Counsel argues that Epps was discharged at the moment Respondentgained knowledge of the union organizational campaign through employee ClarenceBowen's visit to Courson's home, and that Bowen must have reported that Epps wasone of the men who signed a card and attended meetings.He contends further thatthe reason given for the discharge was a pretext because Foster favored Rentz, anemployee with less than a year's service, over Epps with 15, and that it would havebeen more reasonable to have separated the two employees departmentally than dis-charging Epps.The record does not show exactly when Clarence Bowen tried to get his cardback from the Union or when he visited Courson, although Respondent's witnessesadmit they learned about the Union in late January. Bowen signed a union cardand attended meetings in December 1963, but there is no evidence that he attendedmeetings in January 1964 when Epps signed his card. In other words, there is noevidence that Bowen knew that Epps had signed at all, and, in addition, there is notenough evidence in the record to support a finding that he reported anything toCourson other than the fact that he had signed a card at a union meeting and wantedto get out of the Union.Although Foster, as I have found, despite his denials, interrogated employees aboutthe Union and threatened one of them, there is no reliable evidence that these actsoccurred before February 1964, and I do not believe, therefore, that it may beinferred that Foster knew that Epps had become a union adherent prior to his dis-charge.In any case, I credit Foster's more detailed version of Epps' last day atwork, which, as a matter of fact, is substantially like Epps', and I find that the rea-son asserted for discharge-insubordination-is not pretextual.Foster testified cred-ibly that he wanted to reason with Epps and that he considered transferring him,but that Epns' refusal to go to Blackburn's office with him precipitated his discharge.Finally, contrary to General Counsel's suggestion, Epps was the aggressor, in a sense,because he started the affair by his verbal attack on Rentz.I conclude that General Counsel has not established by a preponderance of theevidence that Respondent discharged John Epps in violation of Section 8(a) (1) and(3) of the Act.7 9 6-0 2 7-6 6-v o1 15 3-2 0 290DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Donald DixonThe complaintallegesthat Dixon was discriminatorily demoted to less desirablework on January 8 and discriminatorily discharged on January 15, 1964.Dixon'scase is unfortunately complicated by a series of events or incidents in which he wasinvolvedin some degreein the period just before his transfer and discharge, whichall parties claimare significantfor differentreasons, andwhich must, therefore, beset forthin somedetail.Prior to his transfer to the transportation department where he was put to wash-ing out the inside of trailers, Dixon had been assigned to the lighter duty of pricinggroceries, because he had injured his back.There is a dispute about whether anyphysical lifting is involved in pricing, but in any event, it seems to be agreed thatDixon was assigned the pricing job after his injury because it was lighter than hisprevious job of selecting.Dixon signed a union card on December 1, 1963, and went to some meetings.There is a dispute about whether the Respondent knew of his union activities.Dixon testified that he talked with employee Edward Cooper about the Union onthemorningof January 8, 1964, and asked him to meet him later, but Cooper didnot appear at the designated spot.Dixon was transferred on January 8 in the mid-dle of the day. Blackburn notified him to come to his office, told him that he wasgoingto transfer him, and sent him to Wilson, supervisor of transportation.Dixonsaid Blackburn told him thereasonhe was being transferred was because "he wouldlike to havesomeone morepresentable that could be more of an assistant to thereceivingclerk than I was."Dixon went to the transportation department and saw Wilson who told him,according to Dixon, that ". . . you are going to be out here with me and we don'ttolerate any talking ... you like to talk, five orten minuteswith some of yourfriends, you are not permitted to talk out here ... if you want to speak to some ofyour friends, just wave your hand, keep going, you don't talk out here."Wilsonassigned him to washing the inside of trailers which included moving them to thewash site.Dixon told Wilson he could not drive a truck, but he said Wilson toldhim to go out and try. Dixon said the jobwas assignedto require him to work inthe rain, cold, and wet without boots, jumping in and out of trucks trying to learnhow to drive them.He said he asked some men to show him how to drive.Dixon did not work the fullafternoonforWilson, but went to visit his doctor.He left about 5 p.m., he said, and admitted that Wilson told him to return to workthat afternoon.Dixon did not return to the warehouse, but he explained that hedid not feel well and telephoned Wilson.When he could not reach Wilson, he talkedwith the dispatcher and told him that he would not be back.On the next day, January 9, 1964, Dixon reported for work and Wilson gave hima written reprimand for failing to carrying out his instruction to return to work theday before.Thisdocument containsthe notation, in addition to the substance ofthe offense, "Lastwarning."Dixon testified that he workedwashing trailersfromWednesday, January 8,through Sunday, January 12, 1964, but he did not work Monday, January 13,because he telephoned Wilson, as was the practice, and was told to take the day off.He did not work on Tuesday, January 14, he said, because he went to Tallahasseeto see his brother.He said he called Wilson Monday night before he left and couldnot reach him, but he talked with the dispatcher, explained that he was leavingbecause of an emergency, and would telephone when he got back.He also saidthat he told his wife to telephone Wilson just to be sure he got the message, whichshe did, and that Wilson told her to have Dixon telephone Wilson when he returned.Dixon stated that he returned from Tallahassee about 10 p.m., Tuesday, and tele-phoned Wilson the next morning at 9 a.m.Wilson told him to come out to thewarehouse "a littlelater on," but did not specify the exact hour.Dixon reported toWilson just beforenoon,he said, and wentintoWilson's office.According to him,Wilson got a telephone call from Blackburn, and Dixon was told to wait outside,which he did for "a couple of hours."Wilson thencalled him inthe office, gavehim his final check,and said,"Sorry Dixon, things didn't work out for you."The only written reprimand Dixon received from Wilson during the time heworked forhim was the one he got for not returningtowork after his visit to hisdoctor, he said, but he admitted that he backed a piece of equipment into a truckonce andbroke the headlighton it.He said he immediately reported this to Wilsonwho told him to be careful and not "tear up company property."He added that hehad had compliments about his work from supervisionin his prioremployment, buthe had never been criticizedor given a writtenreprimand until after he signed aunion card.He also recountedhow he attempted to borrow money from the Com- WINN-DIXIE STORES, INC.291pany through Blackburn in December 1963, as he had in the past, but Blackburnrefused the loan,saying "ithad gotten out of hand." This was also after he hadsigned theunion card.Respondent's positionis that it had no knowledge of Dixon's union activities priorto his transfer or discharge, that he was transferred from pricinggroceriesbecausehe was unable to do the work, and that he was discharged from transportationbecause he was unreliable and had no interest in the work.Supervisor Courson testified that he had been transferred to the department inwhich Dixon worked' just about a week before Dixon was transferred, and that heobserved his work during that period.He said that Dixon was unable to do thework and told him so.Dixon was required to cut open cases of merchandise inorder to price the items, and had to lift cases in the process.Dixon admitted thatlifting cases was part of the job, and Courson stated that Dixon said he could notdo it because he had back trouble. Because of Dixon's inability to do the work,Courson went to Blackburn and asked for a replacement for him.He said he knewlittle of Dixon's earlier injury except what Dixon told him when he said he could notlift the cases, and, although he did not recommend his transfer, he did ask for some-one who could give more assistance to the shipping clerk.Blackburn testified that Courson asked for a replacement for Dixon and he knewat the time about Dixon's physical disability because Dixon had been a groceryselector and was injured on the job.After some period of inactivity, Dixon was puton the pricing job as light duty, at his request.Dixon seemed to work out satisfac-torily for a while, but then Blackburn began to get reports that Dixon could notlift cases and assist the receiving clerks.The first report was from Supervisor Duke,and a second from Courson. Blackburn then made the transfer.He admitted thathe knew that Dixon was a college graduate and a star semiprofessional footballplayer.He said Dixon's transfer to trailer washing as a transfer to lighterduties inorder to keep him on the payroll until he could be put back in another department.Grocery Department Supervisor William Koontz testified that he was relieving anemployee by unloading merchandise from trucks at a time when Dixon was employedas a pricer.He said he asked Dixon to help him move a gang board, but Dixonsaid he was unable to because he might hurt his back.A little later, Koontz askedDixon to place fallen merchandise on a pallet, but Dixon said he could not lift any-thing.Koontz said he went to one of the supervisors, complained about Dixon, andasked what the problem was.He said he was told that Dixon had hurt his back.Monroe Willis who became supervisor in the transportation department underWilson on January 1, 1964, was formerly Dixon's supervisor in the warehouse.Hetestified that Dixon's work was regarded as light duty and that Dixon did no liftingof any kind, although lifting was included in the job.He explained that cases had tobe cut open, the merchandise priced, and that these operations entailed lifting beforeand after the pricing.He repeated that Dixon did no lifting at all and, when Willisasked him to, said he could not because of his back.Willis reported the conditionto his supervisor, one Duke, but he did not know what action Duke took if any.Transportation Department Superintendent ErnestWilson testified that on theday Dixon was transferred to his department, Blackburn telephoned him, advisedhim of the transfer, and told him that Dixon had complained that he was unable tolift cases because of an injured back.Blackburn said Dixon should be assigned to alighter job, and Wilson put him to washing out the inside of trailers with an ordinarygarden hose.The job also included positioning the trailer for washing and thenreparking it.Wilson said thatDixon notonly was issued rubber boots and a rain suit at nocost to him, but that shortly aftercommencingwork Dixon snagged and cut a booton some object and wasissuedanother pair.Also, contrary to Dixon's account,before he sent Dixon out on the job he called in employee Artis Seymour, intro-duced him to Dixon, and told him to teach Dixon how to handle the equipment,because Dixon could not drive.Wilson told Dixon not to be afraid of the equip-ment, but if he ranintoany problem he could not handle to come to Wilson forassistance.He saidDixon didcome inbut only to complain about getting wet.Dixon w. -q checked in for work at 2 p.m. andchecked out at 3 p.m. to visit adoctor.Wilson told him to come backas soonas he could and to telephone thedispatcher if he could not return that evening.Dixon did not return and did nottelephone Wilson or the dispatcher, according to Wilson.When Dixon reported forwork the next day Wilson asked him why he had not returned to work or telephoned.Dixon said it was too late and that he triedto telephone,but could not get through.Wilson said he also talkedto Dixonon January 9, 1964, about the importance ofbeing prompt inorder to keep ahead of the shipping crew.He wrote a note to thefile that day for his owninformation indicatingthatDixon was "unconcerned" and 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad no "interest."He testifiedthatDixon told him more than once that he didnot like the job, and that he told Dixon that he had been transferred from the ware-house because of his back and should try to learn his new job.He said the employeereplied, "Ican'twin. I don't like this job."Sometime during the next few days, Dixon damaged two pieces of equipment,according to Wilson.Wilson didnot seeDixon damage one trailer, but he said hebelieved he did, because Dixon had been driving it shortly before.With respect tothe second piece of equipment, Wilson said another employee told him Dixon wasresponsiblefor the damage and Dixon admitted it about 2 hours later, which wascontrary to hisinstructionsto report such incidents immediately.Contrary to Dixon's testimony that he did not work Monday, January 13, becauseWilson told him to take the day off, Wilson said Dixon did not telephone Mondayand that it would not normally have been his day off. The first he heard aboutDixon was a telephone call from Dixon's wife on Tuesday morning about 9 or 10o'clock.He asked her where Dixon was Monday, and she replied that Dixon hadto go out of town Monday to Tallahassee because his brother had been in an acci-dent.Mrs. Dixon was supposed to telephone Wilson, she said, but she forgot to.Wilson asked her when she expected her husband, and when Mrs. Dixon said shedid not know, he told her to have Dixon telephone him immediately upon his return.Mrs. Dixon telephoned Wilson again on Wednesday morning, January 15, 1964, at9 or 10 o'clock, and told Wilson she was calling for her husband.Wilson asked herifDixon had returned and she said he had, late the night before.Wilson told Mrs.Dixon to tell her husband to come to his office immediately because he wanted tospeak with him.Dixon appeared at 5 p.m., but when he had not arrived by 1 p in.,Wilson decided to discharge him.When Dixon arrived he told him that he wasundependable, he had been damaging equipment, did not like his job, and "appar-ently wasn't going to try to do the job."Dixon was discharged on January 15,1964, and Wilson said he had no knowledge of his union activity at the time.Headmittedmentioning"talking" to Dixon when he first spoke with him on the dayhe was transferred.He said, however, he was merely explaining how they workedin his department, and that he told the employee that he was more or less on hisown, that they did not and could not watch him because he was moving in and out,and that, therefore, he must do his work and "... can't be talking, wasting timetalking to other employees."Monroe Willis, Wilson's assistant, mentionedearlier in connectionwith Dixon'searlier employment as a pricer, testified that he was present when Wilson spoke withDixon at the time he was transferred.He said WilsonassignedSeymour to showDixon how to drive.He also stated that Dixon's failure to return to work after hisvisit to the doctor inconvenienced the department for they were busy and had totake an employee off the dock to wash trailers.He stated that he was present whenWilson reprimanded Dixon about his attitude toward the job.Willis also corroborated Wilson's testimony that it was likely thatDixon damagedone piece of equipmentand admitteddamaginganother.He said Dixon reportedthe second accidentonly after he asked him about the incident.Willis said DixontoldWilson that he did not know that he was supposed to report damage to thetrucksor trailers and alsosaid that he thought he would never learn to handle atruck.Willis also testified, in corroboration of Wilson, thatDixondid not telephone onMonday, January 13, 1964, as he should have, to find out whether he should reportfor work.Willis also heard Wilson's end of the conversation with Mrs. Dixon onTuesday, January 14, and heard Wilson tell the person on the other end to tellDixon he wantedto seehim as soon as he got back. In addition, he heard WilsontellMrs. Dixon on Wednesday morning that he wantedto seeDixon.His testimonyabout what Wilson said in discharging Dixon at 5 p.m. that day was basically likeWilson's.Dixon's case, inmy opinion, rises or falls on Respondent's motivation in effectinghis transfer.This is not to say that evidence of unreasonable treatment of him afterhis transfermay not bear on Respondent's reason for the transfer in the first place.It is to say that the evidence set out in detail above about the unhappy week in thegarage is as consistentwith employee disinterest in his job as it is with employerintention to eliminatehim. If the transfer were proper, all that can be said aboutthe actions of each party after the transfer,it seemsto me, is that they were glad tobe finally clear of each other.Be that as it may, however, the reasons put forth fordischarge which arose during the transfer period cannot be said to be pretexual.On the other hand, the transfer obviously was not a promotion, and if the transferwas illegally motivated, Dixon would be saved regardless of how poorly he per-formed his new work or whose fault it was. So to the transfer. WINN-DIXIE STORES, INC.293There are certain uefects in General Counsel's arguments concerning the trans-fer.He contends that Respondent's argument that Dixon was transferred becauseof his physical condition and in order to give him lighter work is suspect, becauseDixon was doing light work at the time, had completely recovered from his injuries,and was playing semiprofessional football. In the first place, although all agreethat pricing is relatively light work in a warehouse, it is clear from Dixon's owntestimony that lifting cases was part of the job, and so the job was heavy in thatsense 14In addition, I credit the testimony of Courson that Dixon said he wasunable to lift cases, as well as Koontz' statement that Dixon refused to move mate-rial.The testimony of both these supervisors was corroborated by Willis who saidthat although Dixon was supposed to lift cases as part of the job, he did not. Thisevidence was developed during Willis' cross-examination and appeared to be volun-teered truthfully.Dixon, therefore, was unable, or pretended to be unable, to doall that the job required. In addition, contrary to General Counsel's suggestion,Dixon did not appear to be completely recovered from his injury and playing foot-ball.The first thing he did on the first day of his new job was to take time off tosee his doctor about his injury, and he testified that he was unable to play footballuntil July 1964 because of the injury.These facts corroborate the testimony ofRespondent's witnesses who said that Dixon said he could not lift because he washurt.I also find that Courson asked Blackburn for someone who could give thereceiving clerk more assistance and that Blackburn told Dixon that he was beingtransferred for that reason.Dixon used the word "assistant" in reciting what Black-burn said to him at the time of transfer. In the light of these findings concerningDixon's difficulties with the pricing job and supervision's complaints about him, itcannot be said that the reason assigned by Respondent for his transfer is so unrea-sonable as to be pretextual on its face.There is also no direct evidence that Respondent was aware of Dixon's unionactivities, and, on this record, knowledge cannot be reasonably inferred.GeneralCounsel contends that it may be inferred that employee Edward Cooper informedon Dixon on the theory that Cooper was a paid company informer, but I do notthink that the evidence will fairly support the theory.Employee Graham testifiedthat Supervisor Foster, sometime in February 1964, distributed some checks toemployees, which were apparently a refund of social-security overpayments, andwhen Foster handed Cooper his check, he said, ". . . this is what you get for pimping."Graham was corroborated by employees Macon and Lott. Lott also said Cooperwas seen in the office more than other employees. Foster denied that he made thestatement about "pimping" to Cooper.Cooper did not testify, but the record showsthat he joined the Union on January 25, 1964. The alleged connection of Cooperwith Dixon is in Dixon's testimony that, on the morning of his transfer, EdwardCooper asked him if lie wanted to see him.Dixon said he did, and Cooper askedDixon "whether the union is going to begin."Dixon said he told Cooper he knewnothing about it, but made an appointment to meet Cooper later that day at a bar,at which time he promised to tell Cooper something.Cooper did not show up, and,in the meantime, Dixon was transferred.As I have indicated, the above evidence is insufficient to support a finding thatCooper informed on Dixon. In the first place, the very foundation of the theory isunbelievable to me.That Foster would have a "pimp"-an informer-and thenpublicly uncover him during the union campaign and after he had been-theoret-ically-planted in the Union, is senseless. I find that it did not happen.Dixon didnot tell Cooper anything in any case, and if Cooper was a spy, he and Respondentmoved against Dixon not only recklessly but also stupidly, because if Cooper hadmet Dixon as planned he would have discovered what Dixon was involved in or meantto tell Cooper.This is no way for a spy to act.AlthoughWilson appeared to have been in hurry to get rid of Dixon after histransfer and might very well have been more reasonable, tolerant, and understand-ing about Dixon's attitude about his new job, Respondent's treatment of Dixon,considered in the light of Dixon's apparent dissatisfaction with the assignment, can-not be considered so unreasonable as to be found pretextual and support an infer-ence that Respondent must have known of and reacted against the employee becauseof his activities in the Union.A detad recapitulation of the period in Wilson's department is unnecessary.Dixon did not like the job, and Respondent could have reasonably believed that hedid not intend to like it or learn it. I credit Wilson's version that Dixon left earlyon his first day, failed to telephone in on the following Monday, took Tuesday off14Blackburn's comment that there are few light jobs in the warehouse rang true. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor personal reasons, and reported late on Wednesday, January 15, 1964, and thathe concluded, based on these and other incidents, that Dixon was uninterested in thejob.I find that General Counsel has not established by a preponderance of the evi-dence that Respondent discriminated against Dixon in violation of Section 8(a)(1)and (3)of the Act.4.Porter TurnerThe complaint alleged that on or about July 13, 1964, Respondent discriminatorilydemoted employee Porter Turner and transferred him to less desirable work as alaborer.Turner signed a union card on January 18, 1964.As set forth earlier, Tur-ner testified credibly that Supervisors Wilson and Corley commented on the unionphotograph, which Respondent had enlarged and posted in the warehouse in earlyMarch, and in which Turner appeared.Wilson made a disapproving remark aboutTurner letting others "mess" him up, and Corley asked him what the picture wasall about.Subsequently, Blackburn spoke to him about the Union, inquiring if ithad a majority and asking about Turner's intentions in the event of a strike, as setforth in more detail earlier.At the end of Blackburn's comments about the Union,Turner asked him how he could get his union card back.He said Blackburn toldhim that he got himself in the Union and he could get himself out. Turner's pictureisplainly visible in the photograph and there is no doubt that Respondent knew hewas in the Union.He also testified that about April 13, 1964, Blackburn passedhim while at work, stopped and inquired, "How are you and Bob Ackerman (unionofficial) ?"Turner testified that Supervisor Corley transferred him from his regular job ofdriving a tractor to Supervisor Koontz as a laborer unloading boxcars on July 13,1964.He said he had never worked as a boxcar unloader before, but it appearedlater that he had for about 2 weeks when first hired years before.Turner reported to Koontz on January 13 and was assigned to unloading a box-car.He said he suffered an injury within a few hours and was off work for 7 weeks.During Turner's absencehe was paid sick benefits under the Company's group healthand accident insurance plan.When Turner returned to work he was again assigned to unloading boxcars atwhich job he remained until about 3 weeks before the hearing in this case, when hewas again put driving power equipment.He said that the work he did in the box-cars was manual and strenuous as compared to operating a lifting machine, but hesuffered no cut in pay during that period.According to Turner, in all the yearsof his employment he actually was handed or saw only one warning slip, and thatwas dated September 26, 1964.Supervisor Courson testified that he gave Turner a warning slip on June 18, 1964,because he was in another aisle talking to an employee and not working.On July 10,1964, Courson said he handed Turner a warning notice because he had movedmerchandise from one aisle to another without permission.Supervisor Corley testified that he talked to Turner and also gave him a writtenreprimand on July 7, 1964, because Turner was behind in his work.He saidTurner told him he was doing the best he could. On July 13, 1964, he gave Turneranother warning slip because he was not keeping up with the work and not per-forming the duties of the job correctly.Because of this, he said, he transferred himto the laborer's job, but he considered the transfer to be temporary.He neededTurner in the boxcars at the time, he said, because they had an excess amount ofwork there.Recently, shortly before the hearing, Turner was retransferred to aforklift.In my opinion, and I find, Turner had more criticisms about his work from super-vision than he admitted to as a witness and that, in addition, he was aware of hisderelictions.I find nothing substantial enough in the circumstances surrounding histemporary transfer to sustain a finding that Respondent was discriminatorily moti-vated in effecting it. I conclude that Respondent did not violate Section 8(a)(1)and (3) of the Act as alleged in Turner's case.5.Marshall EthridgeEthridge had been employed as a selector in the grocery warehouse for about 2years at the time of his discharge on January 27, 1964.He and Leo Donaldson,whose case will be discussed next, and one other employee were the first employeesto get in touch with the Union for organizational purposes, and he signed a unioncard on December 8, 1963. WINN-DIXIE STORES, INC.295Ethridge testified that ho was called to Supervisor Duke's office in December 1963where Duke spoke with him. According to Ethridge, Duke asked him how the menwere "feeling," and why their performances on the job had fallen down.Duke alsowanted to know if there were any supervisors the men did not like. Ethridge toldDuke thatthe men were "disgusted" because supervisors frequently threatened themwith discharge which made them feel they had no security in their jobs.He addedthatif supervisiontreated employees like men instead of something to "jump on,"the Company would get more work done. Ethridge mentioned the case ofa super-visor who had saidsomething to anemployee which displeased all employees, buthe did notname theemployee or the supervisor.Duke wanted the name of thesupervisor and the employee,but Ethridge, fearing that the employee, not thesupervisor, would be discharged, refused to divulge that information.The day after the above talk, Duke sent Ethridge to Blackburn's office whereBlackburn asked him about the samethingsDuke was interested in the previous day,but Ethridge wouldgiveBlackburnno names.Blackburn reminded the employeeof past favors andsuggestedthat he might want others in the future.Ethridgeacknowledged Blackburn's past kindnessesbut said he "didn't want to get involvedin it."Ethridge, who worked in the grocery department, went into the adjacent drugdepartment shortly before his discharge to get a drink of water, as he had manytimes before.He said his own supervisor, Courson, and the drug department super-visor, Foster, werestandingnear the door of the drug department when he entered.He got his drink of water and immediately left the department.Although Fosterhad given him permission to use the water fountain, Courson told Ethridge on hisway out of the drug department that he should not be in there. Ethridge told himthat he went for a drink, and Courson told him not to do it again. Ethridge agreedthat he would not.Courson gave him a written reprimand over the incident whichreads:"Loafing around in drug warehouse and for being late for work on Satur-day morning, January 25, 1964."Asked about the reference to being late for work,Ethridge explained that he had been about 5 minutes late that Saturday.On thefollowing Monday, January 27, 1964, when Ethridge reported for work, he was metby Supervisor Corley who sent him to Blackburn's office.Courson and Corleywere present in Blackburn's office when Blackburn discharged Ethridge.Accordingto the employee, Blackburn said there were too many "statements" (reprimands)against him and that he "couldn't use" him any more. Blackburn gave Ethridgehis final check, and Ethridge started back into the warehouse toward his locker.Blackburn told Corley to accompany the employee, see that he spoke to no one,and to take him to the gate. Corley did so. Ethridge said that no supervisor evermentioned the Union to him.Respondent claims that Ethridge was discharged for being continuously late forwork and because he went into another department to talk.His termination papers,prepared by Blackburn, so read and also stated: "This man has 8 reprimands onthings of this nature."Blackburn testified and identified, without elaboration, Ethridge's terminationpaper.He also said he gave Ethridge a reprimand on April 9, 1963, for smokingin the warehouse, which Ethridge admitted.The reprimand states that: "Anyfuture violations will be cause for dismissal."Blackburn conceded that Ethridgewas not involved in smokingincidentsafter that.Respondent also introduced a reprimand which Supervisor Duke gave Ethridgeon July 1, 1963, for low performance, and Ethridge admitted that he got it.Ethridge also got a reprimand on December 11, 1963, from Supervisor Strickland,stating thathis performancewas too low and warning him, "... you can do betteror else."Strickland did not testify.Courson testified and said he gave Ethridge the warning slip for "loafing aroundin the drug department .... " Ethridge told Courson he was getting a drink ofwater, but, according to Courson, Ethridge was a long distance from the fountainwhen he saw him talking to another employee in the drug department.Supervisor Foster testified that there is a rule that grocery department employeesnot enter the drug department without permission, but because Ethridge was work-ing near the end of his department, which is close to the restroom in the drug depart-ment, he ga:c-him permission to enter for a drink of water, as he had done in thepast.He saw the employee head for the water fountain. In a "minute or two"Courson asked him what Ethridge was doing, and Foster told him.All of the circumstances surrounding Ethridge's discharge convince me that thetruth abouthis severanceis the opposite of what Respondent says it is and thatactually Respondent discharged him because it knew or believed that he had joinedthe Union.Respondent concedes that itlearnedin late January 1964 from employee 296DECISIONSOF NATIONALLABOR RELATIONS BOARDBowen that the Union was organizing. Supervisors Duke and Blackburn questionedEthridge about employee discontent in December 1963, and although Ethridge wascandid about employee dissatisfaction and supervision's role in it, he would notcooperate with Duke or Blackburn by revealing names.Blackburn thought theincident and Ethridge's refusal was so significant that he warned Ethridge that hewould need a favor someday.Duke did not testify, and I do not credit Blackburn'svague account of his talk with Ethridge, but, on the other hand, find in it andBlackburn's demeanor while giving it, an attempt to conceal the real facts. I believe,and I find, that when Blackburn learned about the union activity he also remem-bered Ethridge's knowledge of some employee problem, his candor about its roots,and his refusal to cooperate with Blackburn.All this would make Ethridge a likelyunion sympathizer in Blackburn's mind.Blackburn's very participation in Ethridge's discharge is more than suspicious.Here is an employee found out of his department once, yet the head of the ware-house handled his discharge personally with both Courson and Corley present.This compares oddly with Foster's discharge of Epps, an employee of about 15years' service, without Blackburn's intervention.Blackburn's simple identificationof Ethridge's termination paper, which he prepared, and failure to give any detailabout how he came to decide to fire the employee, who recommended it, or how hecame to discover the offense, is additional reason to believe that the reason givenon the termination slip is not a fact.Of a piece with Blackburn's apparent reluctanceto shed a little more light on the sudden severance of Ethridge (he was out of thedepartment on Saturday and fired on Monday) is Courson's sketchy account ofEthridge's last days.Actually, all he said was that he gave Ethridge a reprimandfor loafing in another department, but whether he decided then to discharge himand when and how he recommended it, if he did, is unclear, and neither he, Black-burn, or Corley explained the elaborate exit interview of Ethridge during whichBlackburn told Corley to take Ethridge out of the plant and see that he spoke withno one. I also credit Ethridge's testimony that when he told Courson that he wentfor a drink of water Courson merely told him not to do it again, because this mildreprimand fits logically with the employee's explanation that he had permission.The imposition of the discharge penalty so soon thereafter, however, and Blackburn'sand Courson's skeletal versions of its basis, is a strong indication that the reason isother than offered.The very reasons which are supposed to have precipitated the discharge appearfactitious on their face.Foster gave Ethridge permission to come into his depart-ment and conceded that such was not unusual. Respondent argues that Foster wasnot Ethridge's supervisor and so the permission, therefore, is immaterial.This isunreal and also inaccurate, factually. It is unreal because Foster clearly indicatedthat the practice was not novel, because Foster is an important supervisor of over30 years' service, with the power to fire employees, and because Courson would nothave lightly rejected as inconsequential a senior supervisor's actions in such a settingany more than an ordinary employee like Ethridge would have examined Foster'spower to bind Respondent. It is inaccurate factually, because Foster volunteeredwithout contradiction that the rule is only that one cannot enter the departmentwithout permission, but that he granted it.Another indication that the asserted ground for discharge is a sham is the reli-ance in the termination paper prepared by Blackburn on Ethridge being "continu-ously late for work," because there is absolutely no evidence in the record that hehad been late more than once, and he credibly testified that he was late only about5 minutes on the last working day before his discharge. In addition, the documentstates that "this man has 8 reprimands on things of this nature," which is false,for the record contains no other reprimands on "things" of that "nature," and con-tains but four reprimands for any reason.Even the reprimands which were actually given seem too trivial on their face tosupport the discharge and are not, in some instances, explained by testimony. Black-burn gave Ethridge a reprimand for smoking over 8 months before his discharge, andthe employee was never reprimanded again for that. In addition, his explanationthat smoking was a common practice, even though the warehouse was posted againstit,was uncontradicted.The reprimand of December 11, 1963, which oddly statesthat it was for the week of December 14, 1963, even though the week had not ended,states that Ethridge's performance is "too low." Strickland did not testify, and wedo not know what "too low" is, but, to the contrary, an employer chart in evidenceshowing selector production indicates that, in the week ending December 14, and inthe week just prior, Ethridge came in fourth in a group of 16. The reprimand ofJune 26, 1963, given by Duke, is not only stale, it is also unelaborated because Dukedid not testify. In addition, although it refers to an incident "that happened in the WINN-DIXIE STORES, INC.297past 2 or three weeks," an examination of Respondent's production chart indicatesthat Ethridge was a good producer in those weeks. I have found in the cases of theother selectors discharged, namely, Bennett, Elliott, and Kirkland, that Respondentwas seriously concerned with good selector performance, yet Respondent dischargedEthridge, a good selector.This inconsistency cannot be easily explained away.Finally, Ethridge impressed me by his demeanor and version as especially candid,but Blackburn and Courson did not.Ethridge recounted the Duke and Blackburninterviews about the problem of employee unrest in the warehouse simply and withno attempt to inject the word or idea "union" into his testimony or to otherwiseexaggerate its significance.Respondent's witnesses, on the other hand, appeared toconceal, obfuscate, or exaggerate in Ethridge's case.Ifind that Respondent discharged Ethridge because he was or believed to be amember of the Union who Respondent thought was talking union to other employees,and that the reasons put forward by Respondent as the basis for his discharge arepretextual.By such conduct Respondent violated Section 8(a)(1) and (3) of theAct.6.Leo DonaldsonDonaldson was a forklift operator in the receiving crew of the grocery departmentwhen he was discharged on June 2, 1964. The original contact with the Union wasmade by Donaldson in November 1963, and he, Ethridge, and one Wilson were thefirst to meet with Ackerman of the Union. Donaldson continued active in the Unionup to and after his discharge.Donaldson testified that near the end of March 1964 he was called to Blackburn'soffice where Blackburn told him that the Union claimed a majority, but that theCompany disputed it, and then said, "You signed a card didn't you."Donaldsonadmitted that he had, and Blackburn commented that the Union could do nothingfor him.Donaldson replied that he would take his "chances with the union." Black-burn told the employee that he reason he was called in was because Blackburn wantedto warn him about his activities.He said that Donaldson had been going to employ-ees' homes and trying to get them to sign cards.Donaldson asked for the names ofthe employees, but Blackburn refused to name them, stating, "I don't have to tellyou anything, but I am going to warn you, I want you to stop going to these fellows'houses and harassing them about signing union cards."Donaldson asked Blackburnwhat would happen if he did not comply. Blackburn asked him if he were going tocontinue, and Donaldson again asked what would happen if he did, but Blackburnmade no reply.On April 16, 1964, Donaldson received a reprimand from Supervisor Corley whichstated that the employee had put merchandise in three slots with "do not use tags onthem " "Slots" are where merchandise is stored, and when the slot carries a "do notuse" tag it means that the slot is reserved for particular merchandise and that suchinformation has been recorded in the Company's IBM system.Donaldson admittedthat he had stored merchandise in "do not use" slots, but he said that, on the daybefore the reprimand, Corley told all the drivers to use the restricted slots becausethe warehouse was crowded with goods and there was no place to put them. Theday after he used the slots Donaldson was called into Corley's office and asked foran explanation.Donaldson told Corley that he had instructed him to use the slots,but Corley gave him the reprimand anyway, he said.On April 30, 1964, about 2 weeks after the above reprimand for using slots marked"do not use," Donaldson got another reprimand for the same offense.Donaldsontestified that he was hauling merchandise and needed storage space.He saw Cour-son, Corley's assistant, asked him if he could use "do not use" slots, and Coursongave him permission.The next day Courley asked Donaldson why he had used theslots and he told Corley that Courson had instructed him to.Corley asked theemployee what Corley had instructed him to do, and Donaldson conceded that Corleyhad said not to use the space.Donaldson insisted that Courson had given him per-mission, but he said Corley reprimanded him and laid him off for I week anyway.Donaldson also got a written reprimand from Corley about a week before he wasfired.The reprimand in question relates to so-called "reserve cards," which areimportant in preparing for inventory.He said that, just before inventory, Corleyassembled the men who would prepare the warehouse for inventory and told themto put a red checkmark on the "reserve card" to show that the merchandise had beencounted and was there, and also to make a new card if it was mutilated or soiled orif the writing was otherwise illegible.Donaldson testified that Corley spoke to himthe next day and complained that Donaldson was not making new reserve cards whenrequired.Donaldson denied it, but Corley said he had been examining the cards and 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowed Donaldson some which he claimed were bad. Donaldson conceded that thecards that Corley had in his possession were his.He said Corley took him down anaisleofmerchandise and showed him various cards as examples of good work.Donaldson agreed that the cards were new and clean, but he claimed he had just putthem up that morning. Sometime during the discussion about slot cards, DonaldsontoldCorley that he thought as much of his job as Corley did of his.He alsoinformed the supervisor that it seemed that he could not release him and asked himfor a transfer back to unloading boxcars where he used to work.He said thatCorley replied negatively, stating that he needed drivers.Donaldson had some difficulties at work on the day before his discharge.He saidhe noticed that the actual items unloaded by him were not balancing with the pur-chase order so he brought it to Supervisor Koontz' attention.He also mentionedsomething to Koontz about the amount of cases in a "tie," but his testimony isunclear.The amount of cases in a certain aisle, however, does become significanton the day Donaldson was discharged.On the day Donaldson was fired he was working in a boxcar because his forkliftwas being repaired.He testified that Corley and Koontz came for him and accusedhim of having slotted an extra rack of cases and of having "made 15 mistakes."Hesaid he asked to be shown the mistakes, but his request was refused.The work inquestion was the work that Donaldson had done the day before.Donaldson said that Corley, Koontz, and he went into the office where he wasdischarged because he was "making too many mistakes."According to him, Corleytold Koontz to escort him to his locker for his personal effects and then out the gate.He said that, on the way out, Koontz said, "Take it easy, Donaldson, you'll findanother job."Donaldson testified that he received no written reprimands before he commencedhis union activity.He identified the reprimand he got when he was fired, and itreads, in part, "maliciously bad slotting merchandise" and "not counting merchan-dise when slotting."He denied that he had done so.He also admitted to anotherreprimand from Koontz on January 27, 1964, for "failure to price merchandise prop-erly" and setting "merchandise on dock" improperly, but he denied that he had com-mitted the offenses.Under cross-examination Donaldson said that, although he slotted only 252 casesin a certain slot on the day before he was fired, there actually were 288 cases in thatslot the next morning, but he did not know how the extra cases got there.He alsodenied getting, or remembering having been given, certain reprimands during hisemployment.He said he knew nothing about a warning slip given by Koontz onNovember 29, 1963, for refusal to work with a new man in a boxcar, and another byKoontz on January 7, 1964, for improperly loading merchandise on pallets.He alsodid not remember a February 13, 1964, reprimand from Koontz for refusing to bringpallets to laborers; one from Koontz on February 28, 1964, for turning in purchaseorders withslotsleft off; another by Koontz on March 6, 1944, forusing stock lanesthat other drivers were hauling, thereby deliberately slowing the work down; and areprimand by Koontz on April 8, 1964, for using a slot that was tagged "stay out of."The last reprimand stated that the offense was the second in a week's time.He alsodenied ever telling Corley that he had just used two or three "do not use" slots, andthat Corley was going to "eat him out" about it.He repeated that if any of the inci-dents suggested in the above reprimands which he said he could not remember, ordid not occur, actually happened, no supervisor ever spoke to him about it.As set forth earlier, employee Chester Young testified that when Blackburn spokewith him about the union activity in March 1964, he asked him if Donaldson hadtaken him to the Union to sign a union card.Corley became grocery warehouse superintendent in January 1964.He testifiedthat he decided to fire Donaldson on June 2, 1964, and he recounted the events lead-ing up to Donaldson's discharge.He said he gave Donaldson a warning slip onApril 16, 1964, for using "do not use" slots, and that he was aware that the employeehad done it before.According to Corley, Donaldson did not deny that he had usedthe slots, and Corley explained to him that the slots were committed to IBM andshould not be used.He said he recalled no explanation that Donaldson offered forusing the marked slots.On April 30, 1964, he warned Donaldson again for the sameoffense and laid him off for a week. He said the matter was brought to his attentionby Donaldson himself who rode by Courson on his forklift and said, "I have usedsome more of your slots with `don't use' signs.You might as well get on my ass nowand get it over with " Corley, who was standing nearby, heard the remark, and laterCourson brought it to his attention officially.As a consequence, he laid the employeeoff.Corley explained that "do not use" slots are not used even in an emergency, WINN-DIXIE STORES, INC.299because the slot number has been put in the IBM and new merchandise will be billedout of that slot.The merchandise is tied to slot by number, and slot numbers arenot changed unless there is a major change in the warehouse.He reiterated thatmerchandise is not put in committed slots, even on a temporary basis.Donaldsonwas the only one who used "do not use" slots, so far as he knew.Corley described employee participation in preparing for inventory.He said thattags showing the amount of merchandise in reserve are verified by an actual count,and new tags are made by the employee where they are mutilated or illegible.Corleyspoke with the employees participating in the inventory preparation in a group,explained the procedure, and emphasized the need for new cards if they were muti-lated or unreadable.According to Corley, he was making a routine check of thegroups who were checking the merchandise when he came upon some tags, whichhad already been checked but which were mutilated or illegible.He said they wereDonaldson's work.Corley said he pulled the cards off and kept some samples. Thesamples are in evidence.Corley calledthe tags to Donaldson's attention,wrote hima reprimand and told him it was his final warning.Corley testified that Supervisor Koontz called his attention to certain misslottingand inaccurate counting that Donaldson was responsible for on the day before hewas discharged.He checked some of the work with Koontz and observed the errors.Later he called Donaldson to his office and terminated him.He said if the numberof mistakes Donaldson had made on the three purchase orders involved on the dayin question kept recurring,itwould be impossible to operate the warehouse within30 to 60 days.Supervisor Courson denied that he had ever given Donaldson permission to usea "do not use" slot.He recalled Donaldson telling him one day that he had used a"do not use"slot and that Courson might as well "give him hell"now.Courson saidhe reported the incident to Corley who gave Donaldson a reprimand.Courson wasin the office at the time of the reprimand and heard Donaldson tell Corley thatCourson had instructed him to use the restricted slots.He said he told Corley thatsuch was not a fact.He also denied that he had ever called all the drivers togetherand told them to use the "do not use" slots, and added that he had never heard Corleygive such advice to employees either.Supervisor Koontz, for whom Donaldson used to work as a boxcar unloader, testi-fied about certain reprimands which he said he gave Donaldson, but which Donald-son could not remember, or denied receiving, when he testified.Koontz said he gaveDonaldson a reprimand for not helping a new man in the boxcar, and that Donaldsonhad done this before, giving as his reason the fact that helping break in the newemployee slowed him down. Koontz also was able to identify and recall the circum-stances surrounding reprimands he gave Donaldson on various other occasions suchas the following- Refusing to bring pallets, February 13, 1964; turning in purchaseorder with slot numbers missing, February 28, 1964; using stock lanes, March 6,1964; and the first reprimand for using a slot marked "stay out of," April 8, 1964.He said on the latter occasion Dixon said he could not find an open slot, so he usedthe restricted one.Corley had testified that Koontz had brought to his attention certain errors Donald-son had made in counting and slotting just before his discharge, and Koontz gavemore detail about this.He said that his check of receivings did not agree with theamount Donaldson had reported slotting.He then checked all the purchase orderscovering Donaldson's unloading and slotting and discovered 14 errors in item record-ing or slotting in 1 day's work.He said that he had never heard of that much mis-slotting in his 17 years in the warehouse.He informed Corley, who checked thework with him, and, as a consequence, Donaldson was reprimanded and discharged.Koontz denied that he said anything to Donaldson as they walked out of the ware-house on the day Donaldson was fired.Blackburn testified that he had spoken to Donaldson about the Union in March1964, but that his talk was in the same "format" as used with the other employees.Hesaid he told Donaldson that he could be replaced during a strike.He also said that hewarned Donaldson against soliciting employees for union membership on the job.According to him, employee LeRoy Williams complained to Koontz and employeeKendrick complained to Blackburn about Donaldson's actions.Donaldson deniedthat he had harassed either employee in the warehouse, and the employees did nottestify.General Counsel argues that Respondent knew about Donaldson's union activitiesand opposed them, and I agree. Blackburn questioned Donaldson about the UnioninMarch 1964, spoke disparagingly about it, and warned Donaldson against solicit-ing others.Donaldson,however, made it clear to Blackburn that he was remaining 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDloyal to the Union. Blackburn was more than casually interested in Donaldson'sactivity, or interested in it only as part of a "format" in which he was testing theUnion's majority claim, because he asked employee Young if Donaldson was respon-sible for securing Young's signature to a union cardOn the basis of Respondent's opposition to the Union and Donaldson's role in it,General Counsel concludes that Donaldson must have been "framed," because theemployee was a good worker for many years with never a reprimand until he joinedthe Union, and because Respondent's asserted reasons for discharging Donaldson areirrational.A key piece in the "frame up" argument and the Donaldson puzzle, how-ever, is the use of the "do not use" slots by him on a number of occasions before hewas fired.Bluntly stated, a substantial part of the hypothesis is that Respondent'ssupervisors entrapped Donaldson by conspiring to give him permission to use the"do not use" slots and to lie about it later. I resolve this issue adversely to GeneralCounsel because I do not believe that the logic of the evidence will sustain it.In the first place, Donaldson testified that he used the "do not use" slots on oneoccasion because Corley publicly told him and all the forklift drivers to do so, and,on another, because Courson quickly granted him permission when he asked for it.In view of Corley's and Courson's denials that such permission was granted, the"frame up" would be clear if they were discredited out of hand and Donaldson fullybelieved.Resolution is not so simple, however, for the credibility of the witnessesis dependent, as it is in most cases, not only on demeanor but on many other factors.One factor is the reasonableness of the theory in the light of all the evidence. I donot think it reasonable that Corley and Courson would plan to entrap the most activeunion employee in the warehouse by reprimanding him and laying him off for some-thing which they are supposed to have announced publicly was permissible.Thedanger of other employee support for Donaldson's version would have been obviouseven if no other considerations entered into the decision.No other employee testi-fied that Corley or any other supervisor gave them permission to use "do not use"slots,asDonaldson testified.The fact that no one was able to corroborate theemployee and the unlikelihood that the supervisors would risk making their con-spiracy vulnerable to public impeachment by employees who were present when thealleged permission was granted are strong indications that it did not happen.Another factor which works against the pretext theory is that the practice of honor-ing "do not use" slots is supported by the evidence.Corley, Courson, and Koontzall testified that when a slot is so marked it is thereby committed to the IBM pro-graming and may not be used for other merchandise.Although I did discreditCourson in some respects in Ethridge's case, I find no reason to discredit Corley'sversion of the practice regarding "do not use" slots, and he is corroborated by Koontzand Courson. In addition, there is no evidence in the record that any other employeeever used a "do not use" slot, with or without permission.General Counsel is inerror in his interpretation of Courson's testimony as meaning that merchandise maybe slotted in any location number so long as it is recorded correctly on the purchaseorder and cleared through the IBM tabulating department.Courson disagreed withthat suggestion under cross-examination and said that such was not the case afterthe slot number had been sent "over to IBM." The existence of the practice withoutexception indicates, therefore, that reliance on its violation is not pretextualI find,therefore, that Courson and Corley did not give Donaldson permission to use "do notuse" slots.I also find on the basis of Corley's testimony that Donaldson did not replace"reserve cards" in the preinventory preparation to Corley's satisfaction. In addition,without detailing the evidence, I credit Koontz' and Corley's testimony to the effectthat Donaldson made a number of errors in counting and slotting on three purchaseorders on the day before his discharge. I discredit his testimony that he asked Koontzto show him the errors and that Koontz refused.Koontz' detailed account of theerrors, which he recited from the purchase orders in his possession, did not appearcontrived or embellished.Another defect in the conspiracy theory is that the record does not establish thatDonaldson had an unblemished record until he joined the Union and that everyreprimand he got thereafter was fabricated. It is true that the written reprimandsin evidence seem to start in November 1963, but laying aside the question of whetherRespondent knew that Donaldson had interested himself in the Union as early asNovember 1963, the reprimands themselves cannot all be said to be fictitious.Koontztestified about all of them, and in some detail in most cases, naming employeesinvolved in the incidents. I have examined all the reprimands, and the testimony ofthe witnesses about them and they appear to be authentic.For this reason, I findthat Donaldson's record was not as unblemished as he recalled it when testifying. WINN-DIXIE STORES, INC.301Although Respondent opposed the Union and Donaldson's activities in it, Donald-son used "do not use" slots three times in April 1964.He was reprimanded for itin all cases and laid off for 1 week after the third offense. Shortly before his dis-charge,Donaldson failed to follow Corley's instructions about replacing "reservecards," and the day before his discharge misslotted and miscounted merchandise. IfDonaldson was set up for discharge by a series of fictitious reprimands and finallyflamed by the misslotting incidents, the record in the case does not establish it. I findand conclude that General Counsel has not established by a preponderance of theevidence that Leo Donaldson was discriminated against in layoff or discharge inviolation of Section 8(a) (1) and (3) of the Act.C. The refusal to ha,gain collectively with the Union1.The appropriate unitBy letter dated February 6, 1964, the Union requested recognition in the followingunit:All employees who are engaged in the receiving, shipping, and processing of allfood and sundry products; excluding all meat and cheese processing and pack-aging department employees; all garage and mechanical maintenance, carpenters,regular maintenance personnel, truckdrivers and helpers, guards and/or watch-men, office clerical, and supervisory employees, as defined in the Act.The complaint also alleges that said unit is a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b) of the Act.Respondentanswered the Union's demand on February 17, 1964, and stated, among other things,that ". . . the unit is indefinite and ambiguous, to say the least."Respondent's answeralso denies the appropriateness of the unit alleged.General Counsel contends thatcertain categories of employees are properly excluded from the appropriate unit, butRespondent takes the position that all production and maintenance employees at thewarehouse, including three garage mechanics, should be included.The categories indispute are:a.Warehouse clerical employeesThese six female employees 15 work in offices in the warehouse performing clericalfunctions.General Counsel contends they are "office clericals," customarily excludedfrom production units, but Respondent says they are "factory clericals," customarilyincluded.It appears that the clericals in question work in glass-enclosed offices inthe warehouse, also occupied by supervisors, and that they seldom have any occasionto go out into the warehouse.According to Blackburn, the clerks, who are on salary,work a 5-day week from 8 a.m. to 5 p.m., normally. He said they did an insignifi-cant amount of secretarial work, but that their duties primarily consist of handlingand processing receiving and shipping records of the warehouse.They also computethe time of the men in the warehouse, and compute their bonuses from productionrecords.Employee files are kept in the warehouse offices, but Blackburn said thatthe clericals had very little reason to look at them.The clericals in question do nothelp out in the main office, which is across the street from the warehouse, but theydo eat in the cafeteria in that building (which is open to all employees, however),visit the main office to use the copying machine, and send data to the main officethrough pneumatic tubes for use in the IBM machine. Blackburn said that the girlin his office answers the telephone and takes messages for him.When he is awayfrom the warehouse on occasion, she gives messages to the supervisory staff for him.Although the clericals were hired by the office manager in the main office and getthe same benefits as the office employees,is they work under the supervision of therespective departmental warehouse supervision.17Blackburn described particularlythe work of the grocery warehouse clericals, but it appears that all the warehouseclericals do essentially the same work.My reading of the record and evaluation of the testimony make it clear to me thatthe working conditions, the work, and the interests of these clericals are radically15As tney appear on Respondent's payroll in evidence: L. Gibbs and H. Touchton(grocerywarehouse office) ;M. Lord and C. Fight (meat warehouse office) ; and B.Douglas and M. Stillwell (produce warehouse office).19Blackburn, on the other hand, hires all other warehouse personnel.17Gibbs and Touchton are supervised by Corley ; the women in the produce office, bythe produce buyer, and those in the meat warehouse office, by the meat buyer. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifferent from those of the men in the warehouse. The warehouse unit is essentiallya shipping and receiving department, characterized by physical labor and movement.Obviously, there is no interchange of personnel among clerical and warehouse proper,and, as indicated, wages and hours are different.The clericals are salaried, but themen who receive, store, and select the merchandise are hourly rated and receive abonus based on production.Their hours are also long and irregular.Unlikeso-called "factory clericals" who work alongside production workers and whose workis closely connected or integrated with theirs, these clericals are physically isolatedand their work is integrated with that of the supervisors with whom they associate.The clericals' interests, it would seem to me, would more likely be closer to that ofthe employees in the main office or with lower ranked supervision, like shipping andreceiving clerks, but in any event, their physical separation from the workers in thewarehouse is so apparent, and their work, working conditions, and functions soclearly different that they may be properly excluded from the principal unit at therequest of the Union. I find that the classification of clericals in question is not partof the appropriate unit.isb.Warehouse and refrigeration maintenance menThere are seven employees in this category who the Union excluded from the unitin its demand for bargaining.According to Blackburn, these employees are assignedto a separate department located at the end of the warehouse and separately super-vised by T. R. Chandler.He stated that they perform general maintenance andrepair refrigeration equipment, doors, steel racks, and damaged pallets. It alsoappears, however, that the men do some plumbing, carpentry, electrical work, andwelding and burning as needed, although they are not classfied as electricians, car-penters, plumbers, pipefitters, or welders.Occasionally, the maintenance employeeswork outside of the warehouse proper, Blackburn said, such as in the cafeteria, thegarage, and gatehouse or in maintaining the fence around the warehouse. The recordalso shows, however, that the maintenance employees have done work at the Com-pany's coffee plant and in the main office.Employee Chester Young so testified,and I credit him.Maintenance men use some of the tools of the various trades, but they weretrained on the job by Respondent, according to Blackburn.They work a 5-day,40-hour week and are paid on an hourly rate. They do not punch a timeclock in thewarehouse, but their supervisor, Chandler, keeps their time.Although the record does not establish that the maintenance employees are truecraftsmen, it is clear that they are specialized employees, exercising many of theskills of well-known crafts, working in a separate department under separate super-vision from the other employees.Their hours and working conditions are differentfrom the warehouse employees and there is no evidence that there is any interchangeof employees between the departments as there is in the warehouse proper. Funda-mentally and realistically, an important factor is the distinct difference in the workinvolved-maintenance, as contrasted with hard labor in a shipping and receivingunit.Although production and maintenance units are presumed appropriate, thisisnot a factory or a typical production facility with which we are concerned, butbasically a shipping and receiving operation. In any event, maintenance employeessuch as those involved here could constitute a homogeneous departmental groupwhich might be appropriate by itself, and, under such circumstances, their inclusionwith the so-called production employees is not compelled 19c. Janitors, maids, and sanitarianW. H. Seabrook, a janitor, is supervised by Supervisor of Transportation E. C.Wilson and punches the cloak at the garage like all truckdrivers.Blackburn saidthiswas merely for accounting purposes, because Seabrook's time was charged tooperations, not transportation.Seabrook works from 7 a.m. to 4 or 4:30 p.m. andone-half day on Saturday. Seabrook is primarily engaged in sweeping and keepingclean the loading area in front of the warehouse doors and in emptying the ware-house garbage cans into a 3-ton dump truck which he drives around for that purpose.He also picks up outside the office and cafeteria. In the course of his work, he goesinto the meat department at the warehouse to pick up bones and wrappings discardedby employees in the meat and cheese processing department.18Victory Grocery Company,a Divisionof E. J.Keefe Company,129 NLRB 1415, 1417-American Cyanamid Company,131 NLRB 909;United Butchers Abattoir,Inc,123NLRB 946, 954-955. WINN-DIXIE STORES, INC.303O. M. Brantley and L. Kendrickare maidswho are also supervised by Wilson intransportation and punch the clock in his department.They are hourly rated on a40-hour week.The employeesclean restrooms,lounges, and. offices in the ware-house, includingsimilar facilitiesin the' meat and cheese department, and they alsowork in the refrigerationmaintenancedepartment for retailstores, aswell as thelounge and offices in the garage. Brantley spends about 90 percent of her time inthe warehouse proper, but Kendricks spends about 65 or 70 percent of hers in thegarage office, drivers'lounge,and carpenter shop office, according to Blackburn.R. F. Wheeler is the warehousesanitarianand his job is the control of insects,roaches, and rodents and recouping damaged merchandise.He inspects food andgroceries for contamination, and is supervised directly by General Warehouse Super-intendent Blackburn.He ispaid on an hourly basis at approximately $1.36 an hour,and works from 7:30 a.m. to 5 p.m.Wheeler occasionally works in the dock areajust outside the. warehouse if that area becomes infected, and also may be called tothe office or cafeteria area on occasion for like reasons.Bryant,Miller, Fleming, and Cox also appear on Respondent's payroll as janitorsassigned to certain departments in the warehouse.Their work appears to be theordinary cleaning andmaintenancework which janitors do.The nature of the work that the janitors, maids, and the sanitarian perform leadsme to conclude that they are more properly a part of a warehouse maintenance unit.Their work is essentially maintenance and would seem to fall within the exclusionin the Union's demand of "regular maintenancepersonnel."It is true, as Respond-ent urges, that the Board frequently places janitors in production and maintenanceunits, but it is also true thatjust asthe regular maintenance men with some skillsmay constitute an appropriate unit, employees, such as janitor, cleanup men, or yard-men, may be included in the maintenanceunit.In view of the fact that the shippingand receiving employees constitute a distinct group with common interests and work-ing conditions different from all other employees, the inclusions of the janitors, maids,and sanitarian in the maintenance grouping would appear proper. I find that in thecircumstances, a unit excluding these employees may constitute an appropriate unit 20d.Warehouse equipment repairmen or mechanicsThe employees in question are Gamble,Jacobs, and McHugh,and even the correctnomenclatureto apply tothem is in dispute.The General Counsel contends theyare garage mechanicslike 16 or 17other garage mechanics who all agree are excluded,but Respondent contendstheyare warehouse equipment repairmen who spend mostof their timein the warehouse.It appears that the men spend a great deal of theirtime in the warehouse,but the equipment they repair is of a mobile naturelike towmotors, tractors,and forklifts.The men also spend a substantial amount of time ina shed attached to the garage,where the trucks are serviced,working on mobileequipmenttowed in from the warehouse,and they are attached to the garagepayroll,punch the timeclock there,and are under Garage SupervisorAbbott.One of themechanics in question services the machinery and equipment at the Company's coffeeplant.The men work a 42-hour week,just like other garage employees.In my view,the employees in question are more like the admitted garage mechanics all partieswould exclude and who would belong in a transportation unit.In any event, theirwork is more like the work of other maintenance employees found to have beenproperlyexcluded and they couldproperly beincluded in a unit with them. I findthat the category in question,be it garage mechanic or warehouse equipment repair-man, may be properly excluded from the warehouse unit requestedby the Union.21It is well established that there may be more than one appropriate unit.The Boardhas said that assuming one unit may be the most appropriate,this does not establishit to be the only appropriate one.The Board does not compel labor organizationsto seek representation in the most comprehensive grouping,unless an appropriate unitcompatible with that requested does not exist.The Board's decisions accord with thestatutory purpose of establishing units which"assure to employees the fullest freedom20 Allied Chemical i Dye Corporation,Nitrogen Division,120 NLRB63, 66-67;OroplyCorporation,121 NLRB 1067,1070;General Electric Company,122 NLRB 165, 166-167.21 InWitiaer Grocery Company, (Cedar Rapids Warehouse and I.O.A. Foods Division),Ill NLRB 936,cited by Respondent,the two garage mechanics were included in a pro-duction and maintenance unit, but that unit also included truckdrivers who no one con-tends should be included here.The other cases cited,Ethyl Corporation (Sodium andTetraethyl Lead Areas),80 NLRB 9,for example, involve craft severance from a 'production and maintenance unit and garage mechanics were held not to constitute a truecraft. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDin exercising the rights guaranteed by this Act." 22The Union'sdesiresas to unitis a relevant consideration.Extent of organization may not be the controlling factor,but it may be considered, and if theunit isnot inherently inappropriate, the Boardmay find it.There is nothing inherently inappropriate about a unit restricted to the employeeswho actually receive, store, and ship Respondent's merchandise in Respondent'swarehouse.Although the emphasis to this point might appear to have been on whycertain groups of employees, such as maintenance and clericals, could and should begrouped somewhere else, as the cases cited show they may, a unit of shipping andreceiving employees considered on its own merits seems logical andreasonable inthe light of their common experiences, duties, skills, wages, hours, and working con-ditions.The unit sought does not contravene any provision of the statute, and, inaddition, although there has been apparently no meaningful history of bargaining,the little there has been indicates that less than an overall production and mainte-nance unit is appropriate. In the prior case, the Board and court found the meatand cheese processing and packaging department to be appropriate.The record alsoshows that there is a printing department in the warehouse, and reference has alreadybeen made to garage mechanics and drivers, all of which can be organized on adepartmental or craft basis, and which no one suggests be included in this unit.I find, and conclude, on the basis of the whole record that the unit sought by theUnion in its demand and alleged as appropriate in the complaint (which excludes thecategories just found to be appropriately excluded) constitutes an appropriate unitwithin the meaning of Section 9(b) of the Act.2.The Union's majority statusa.Number of employees on payroll at critical datesRespondent received the two demands for bargaining which the Union made inthis case on February 7 and 25, 1964, respectively, and these are the critical datesupon which it must be shown that the Union had majority status.23 There are twolists of employees in evidence, one listing them as of February 6, and the other asof February 24, which are the dates upon which the demands were forwarded, butthe record also shows that the two lists are the same for the days when the demandswere received and may be relied upon in computing majority.The February 6, 1964, list contains the names of 133 employees.24 By excluding21 names of persons who fall in categories found not to be part of the unit,25 a totalof 112 names remain. In addition, General Counsel and Respondent contend thatother names should be added to or deducted from the listByron Eugene Ammons became employed by Respondent as a laborer on Febru-ary 3, 1964, according to an exhibit in evidence which shows hires. I see no reasontodoubt Respondent's statement that he was inadvertently omitted from theFebruary 6 list, and he may be added, making a total of 113.C. Mangrum quit on February 6, 1964, and in view of the finding that February 7,1964, is the critical date for majority, he should be removed. Similarly, W. A. Smithquit on Thursday, February 6, and that was his last day of work, although he wasnot severed until February 9.26He also should be removed from the list ofFebruary 6, 1964, leaving a figure of 111.2722 Section 9(b) of the Act ;Metropolitan Life Insurance Co v N.L.R $ ,328 F 2d 820(C A. 3) ; N.L.R B v Sehill Steel Products, Inc,340 F. 2d 568 (C A. 5);Dixie Bell Mills,Inc, a Wholly-Owned Subsidiary of Bell Industries, Inc.,139 NLRB 629, 631.zaRea Construction Company,137 NLRB 176924Respondent did not Include Gamble, Jacobs, and McHugh, the so-called garage orwarehouse equipment repairmen, who I have excluded from the unit, on the listn Warehouse and refrigeration maintenance: E Barrineau, R Coates, C Henderson,A L Jordan, J. Al. Keene, C Lewis, and B. C. Painter. Maids: 0 M. Brantley, LKendrick,W. H Seabrook (yardman), R. F. Wheeler (sanitarian), Bryant, Miller, Flem-ing, and Cox (janitors), Al. Lord, C. Kight, B. Douglas, Al. Stillwell, L. Gibbs, and H.Touchton (office clericals)2eThere is no evidence that Smith worked on Friday, February 7, as Respondent in Itsbrief suggests he mightBlackburn testified that he did not know when he left the plantThursday night.27 I do not agree with General Counsel that J D. Rentz is a supervisor in drugs andshould be eliminatedEven the employees who testified about him gave him no meaning-ful supervisory indicia, and Foster testified credibly that he has none. WINN-DIXIE STORES, INC.305The February 24, 1964, list contains the names of 136 employees, but it also needsaltering.Excluding the names of the 21 persons in categories not in the unit, a figureof 115 remainsGeneral Counsel and Respondent, however, would change thisfurther by addition or subtraction of other namesM. C. Chambers was an employee who retired in 1963. He was rehired on Febru-ary 23, 1964, to work covering bananas during the cold months, and was terminatedat the end of the winter.General Counsel would exclude him as a temporaryemployee not hired for an indefinite period, and I agree."-8Donald Gilbert was dis-charged for cause on February 24, 1964. Since the critical date here is February 25,1964, he also should be excluded, and the count is now 113. James Johnson, how-ever, should be added for he was inadvertently left off the list.As Respondent notes,he appears on the earlier list and was not terminated until March 6, 1964. The totalnumber of employees on the February 24, 1964, list for the purpose of deciding theUnion's majority is, therefore, 114.b.Number of valid union designationsThere are 70 signed union authorization cards in evidence, but Respondent disputesthe evidentiary validity of most of them. Some of the cards are easily disposed of.WillieWells, whose card is General Counsel's Exhibit No. 83, quit in January 1964.Don Allen, on the other hand, did not sign a card (General Counsel's Exhibit No. 93)untilMay 3, 1964. Both these cards may be deducted, which reduced the total to 68.The number is further reduced to 67 by the elimination of X. Hixon's card (GeneralCounsel's Exhibit No. 105), for he is not on the list, having quit on February 4, 1964.Bennett, Elliott, Joe Kirkland, Donald Dixon, and John Epps have been found notto have been discriminatorily discharged, and their cards 2'3 may not be included,making the total 62.Woodrow Hilton did not sign a card until February 15, 1964, and Raymond Hen-derson until February 23, 1964 (General Counsel's Exhibits Nos. 95 and 104), andtheir cards may not be counted in assessing the effect of the first demand on Febru-ary 6, 1964.The remainder is now 60. Sylvester Kirkland's termination on Decem-ber 23, 1963, long before the demand, eliminates his card (General Counsel'sExhibit No. 66), which makes the total 59.1.Cox, E. Bryant, and Robert Fleming are janitors, a category which has beenexcluded from the unit, which eliminates the cards 30 which they signed, leaving aremainder of 56.W. C. Goethe's card (General Counsel's Exhibit No. 94) is dated "23/2/64."Since there is no 23d month, apparently Goethe signed the card on February 23,using the military type date, but this is not too clear because Goethe did not testify.Elliott,who identified the card has having been signed by Goethe, was not certainabout when he obtained it. In any case, if the card was signed on February 23, 1964,itcannot be counted in computing the February 7, 1964, majority.As a result,there are a maximum of 55 valid cards on the crucial date, which is less than amajority of 111.In addition, I also find that the testimony does not reliably establish that LawrenceForacker signed his card (General Counsel's Exhibit No. 18) on December 31, 1963.Foracker first testified that he signed and dated the card, later he admitted that someemployee, whom he did not name, inserted the date, but he could not remember whenthat was.He also testified that he could not recall when he signed the card, butthought it was 3 or 4 months prior to the hearing, which would have made it July orAugust.Foracker also said he signed it at an employee's home where he and theunnamed employee went after work that day, but he later indicated that he did notwork on December 31, 1963, because it was New Year's EveForacker's card con-tains the initials "W J.M." and "T.T.J.," as witnesses.These initials may very wellstand for W. J. Mobley and Thomas Jackson, who also signed cards.Mobley did nottestify, and Jackson did not mention Foracker when he did. Finally, a union docu-ment in evidence (General Counsel's Exhibit No. 77) states that certain personssigned union cards "today," and the document is dated January 11, 1964.Amongthe names listed is Foracker's.The exhibits contradict each other, therefore, andwithout coiioboration or a reasonable explanation, the card is unreliable.WithoutForacker's card the sum of the valid cards is 54, and the lack of majority on the dateof the first demand is clear.28 Owens-Corning Fiberglass Corporation,140 NLRB 1323,1325-1320.21General Counsel's Exhibits Nos 35,37, 44,48, and 4930 General Counsel's Exhibits Nos. 52,86, and 97.79 6-027-66-vol 153-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union made a second demand for bargaining by letter dated February 24,1964, which was received on February 25, 1964, and refused by Respondent.Asfound above, the total number of employees properly on the second list is 114.I have found that only 54 cards could be considered valid as of the first demanddate, but certain cards which were eliminated in the computation may be added indetermining the question of majority as of the second demand date.WoodrowHilton and Raymond Henderson, who signed on February 15 and 23, 1964, respec-tively,may be added, which makes a total of 56.W. C. Goethe's card is not so clearbecause of the "23/2/64" dating (assumed military style), and Elliott's poor memoryabout the date, but I think a finding that Goethe signed on February 23, 1964, isjustified.But giving the Union and General Counsel the benefit of the doubt inGoethe's case, there still are only 57 valid cards, which is less than a majority of 114.I also find that the evidence is not sufficiently reliable to establish the authenticityof the card of L.T. Mobley (General Counsel's Exhibit No 84).Mobley did nottestify, but employee Henry Johnson gave evidence about the card.He began bystating that he witnessed Willie Moiman's signature and either Mobley's or Ford's,but he could not remember whichHe and John Ethridge witnessed Morman's sig-nature, he said, and he thought he turned the card into the union office.He thentestified that he also saw Mobley sign, but he would not say he signed the card on thedate written on the card-January 18, 1964.Be did not witness the card like he didMorman's by initialing it, but it appears that the card bears the initials "W.T.M."(probably Morman) and "C.Y" The witness thought that the initials "L.T.B." onMobley's card were Mobley's initials, but General Counsel stipulated that they werenot, but were Leon Brickle's, union official's. Johnson was unable to say what hap-pened to Mobley's card after he signed it. It also appeared that Johnson, Morman,and Ethridge were together when Morman's card was signed and witnessed, and thatthe three then drove to Mobley's home to get his signature Johnson said Mobleysigned at "his house, I think."He indicated that there were only three persons whowent to Mobley's home, but he also said he would not say whether Chester Young wasthere or not. Johnson later indicated that all four employees were in his car whentheMorman-Mobley cards were signed, and that they then drove to the union hallfor a meeting.Leon Brickle then testified that Mobley's card was turned over to himat the hall and he initialed it, but he had no recollection of who gave him the cardor under what circumstances In my opinion, and I find, Johnson did not know whentheMobley card was signed and did not see it executed. The card is witnessed by"C.Y." (probably Young), and Morman In the absence of testimony from thesigner or witnesses, the card may not be relied upon, and the total number of validcards remaining is a maximum of 56 siSince the Union was not designated by a majority of employees in the unit which Ihave found appropriate on either of the critical dates, Respondent was under nostatutory duty to honor its bargaining requests. I conclude, therefore, that Respond-ent did not violate Section 8(a)(1) and (5) of the Act, as alleged.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Company set forth in section III, A and B, above,occurring in connection with the operations of Respondent as described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and, such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent Company engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (3) of the Act, it will be recommended thatthe Respondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.31 Respondent also contends that the cards identified by Leon Brickle and ThomasScarborough,union officials,are not valid because the witnesses could not positively saythat the person signing the card was aWinn-Dixie employeeAlthoughit is unnecessarytomeet this contention in view of my findings of no majority,I indicate here my dis-agreement for whatever aid it may be in the case of review of this DecisionThe twoofficials testified crediblythat theywitnessed the signatures at union meetings, themeetings were for Winn-Dixie employees,names such as those on the cards appeared onthe payrolls of the Company,and some of the signers actually appeared and testified.This is evidence reliable enough,inmy view,to shift the attack to Respondent which hasrecords and other means available to refute the evidence if it is fabricated WINN-DIXIE STORES, INC.307Itwill berecommendedthat Respondent offer employee Marshall Ethridge imme-diate andfull reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges, and make him whole forany lossof earningshe may have suffered by reason of the discrimination againsthim, by payment to him of a sum of money equal to that which he would have earnedas wages from the date of the discrimination against him to the date of offer of rein-statement, and in a manner consistent with Board policy set forth in F. W.Wool-worth Company,90 NLRB 289. Interest on backpay shall be computed in themanner set forthinIsisPlumbing & Healing Co.,138 NLRB 716.It will also be recommended that the Respondent preserve and, upon request, makeavailable to the Board, payroll and other records to facilitate the computation ofbackpay.It will also be recommended, in view of the nature of the unfair labor practices theRespondent has engaged in, that it cease and desist from infringing in any mannerupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Respondent Company is engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.Meat Cutters, Packinghouse and Allied Food Workers Union, Local 433,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of MarshallEthridge, thereby discouragingmembership in the Union, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By engaging in the conduct set forth under section III, A, above, Respondentinterfered with, restrained, and coerced its employees and has engaged in and isengagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.Respondent did not discriminate against Ernest Bennett, Carl Elliott, Joe Kirk-the Act, and did not refuse to bargain with the Union in violation of law as alleged inthe complaint.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is recommended that Respondent, Winn-Dixie Stores, Inc.,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or in any other labor organization, bydischarging, laying off, or otherwise discriminating in regard to the hire or tenure ofemployment of employees, or any term or condition of employment.(b) Interrogating its employees as to their membership in, or activities on behalfof, the Union, or any other labor organization,in a mannerconstituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(c)Threatening employees with discharge, or other reprisals, and promisingemployees benefits in order todiscourageunion membership or activities.(d)Asking employees to report on the union activities of other employees.(e) In any other mannerinterferingwith, restraining, or'coercing its employees inthe exercise of the rightto self-organization, to form, join; or assist labor organiza-tions, to bargaincollectively through representatives of their. own choosing, and to.engage inother concerted activities for the purpose of collective bargaining or othermutualaid or protection,or to refrainfrom any or all such activities.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer to Marshall Ethridge immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rights andprivileges,and make him whole for any loss ofearningshe may have suffered byreason or Respondent's discrimination againsthim, as set forth in that section of theTrialExaminer'sDecisionentitled"The Remedy."(b)Notify the above-named employee if presentlyservingin the Armed Forcesof the United States of America of his right to fullreinstatementupon application inaccordance with the Selective Service Act and Universal Military Training and ServiceAct of 1948, as amended,after dischargefrom the Armed Forces. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay as set forth in the section of this Decision entitled "The Remedy."(d) Post at its warehouse in Jacksonville, Florida, copies of the attached noticemarked "Appendix." 32Copies of said notice, to be furnished by the RegionalDirector for Region 12, shall, after being signed by Respondent's representative, beposted by the Respondent immediately upon receipt, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 12, in writing, within 20 days fromthe date of the receipt of this Decision, what steps have been taken to comply withthe Recommended Order herein made 33as Inthe event that thisRecommendedOrder be adopted by the Board, the words "aDecision andOrder"shallbe substituted for the words "the Recommended Order of a'Trial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourtofAppeals,Enforcing an Order" shallbe substituted for the words "a Decisionand Order".=In the eventthatthis RecommendedOrder be adopted by theBoard,this provisionshall be modifiedto read: "Notifysaid RegionalDirector,in writing,within 10 days fromthe dateof this Order, whatstepsthe Respondenthas takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Meat Cutters, Packinghouse andAlliedFoodWorkers Union, Local 433, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or any other labor organiza-tion,by discharging or refusing to reinstate any of our employees, or in anymanner discriminating in regard to their hire or tenure of employment, or anyterm or condition of employment.WE WILL NOTinterrogateemployees concerning activities on behalf of theabove-named or any other labor organization, in a manner constituting inter-ference, restraint, or coercion violative of Section 8(a)(1) of the Act.WE WILL NOT threaten employees with discharge or other reprisals, or promiseemployees benefits in order to discourage union membership or activities.WE WILL NOT ask employees to report on the union activities of otheremployees.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form organizations,to loin or assist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orher mutual aidor protection, or to refrain from any or all such activities.WE WILL offer to Marshall Ethridge immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to seniority andother rights and privileges, and make him whole for any loss of pay suffered asa result of the discrimination against him.All our employees are free to become or, remain, or refrain from becoming orremaining,members of Meat Cutters, Packinghouse and Allied Food Workers Union,Local 433, Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO, or any other labor organization.WINN-DIXIE STORES, INC.,Employer.Dated------- -----------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in the.Armed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Training and Service.Act of 1948, as amended, after discharge from the Armed Forces. SPRUCE PINEMANUFACTURING COMPANY309This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room706, Federal Office Builr'.mg, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711, if they have any question concerning this notice or compliance with itsprovisions.Sagamore Shirt., Company d/b/a Spruce Pine ManufacturingCompanyandAmalgamated Clothing Workers of America,AFL-CIO.Case No. 11-CA-p2319. June 4 1965DECISION AND ORDEROn December 23,1964, Trial Examiner Thomas F. Maher issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner further found that the Respondent had notengaged in certain other unfair labor practices alleged in the complaintand recommended that the complaint be dismissed with respect to thelatter allegations.Thereafter, the Respondent and the Intervenors 1filed exceptions to the Trial Examiner's Decision and briefs in support,thereof.The General Counsel filed exceptions to the Trial Examiner'sDecision and the Charging Party filed cross-exceptions with support-ing briefs thereto.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the findings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and cross-exceptions, the briefs,and the entire record in this case, and hereby adopts the findings,2 con-1 Sixty-four of the Respondent's employees, represented by counsel, moved to intervenein this proceedingThe Trial Examiner granted the motion asa valid exercise of hisdiscretion under the National Labor Relations Board's Rules and Regulations,Section102.29, Series 8, as amended, and on the basis of the Board's holding inGary Steel Prod-uctsCorporation,144 NLRB 1160, footnote 1.2 Both the General Counsel and the Charging Party except to the TrialExaminer'sfinding that the authorization cards of Jarvis Lee Harris and Marcella Boone were notproperly authenticated and should not be included in establishing the Union's majority.Since we find, in agreement with the Trial Examiner, that the Unionrepresented a ma-jority of the employees at the time of its demand for recognition,we do not deem itnecessary to v.ss on the validity of the Harris and Boone cards.No exception having been filed regarding the Trial Examiner's rejection of the authoriza-tion card of Katherine V. Erwin, the Board adopts,pro forma,the Trial Examiner'sfinning that her card was not adequately authenticated.With respect to the authorization cards relied upon to establish the Union's majoritystatus,Member Brown refers to his stated position inCumberland Shoe Corporation,144NLRB 1268, 1269153 NLRB No. 27.